Citation Nr: 9911727	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  94-46 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Entitlement to service connection for a left hip 
disability.

3.  Entitlement to service connection for a back disability 

4.  Entitlement to service connection for a left shoulder 
disability.

5.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 30 percent disabling.

6.  Entitlement to an increased evaluation for postoperative 
status, resection of the right coracoacromial ligament and 
excision distal clavicle with acromial clavicular arthritis 
of the right shoulder, post traumatic, with limitation of 
motion, currently evaluated as 30 percent disabling.

7.  Entitlement to an increased evaluation for right 
calcaneal spur, currently evaluated as 10 percent disabling.

8.  Entitlement to an increased evaluation for left carpal 
tunnel syndrome, currently evaluated as 10 percent disabling.

9.  Entitlement to an increased evaluation for internal 
derangement of the right knee, currently evaluated as 10 
percent disabling. 

10.  Entitlement to an increased evaluation for 
chondromalacia patella of the left knee with degenerative 
changes, currently evaluated as 10 percent disabling. 

11.  Entitlement to an increased (compensable) evaluation for 
pilonidal cyst of the coccyx.   

12.  Entitlement to an increased evaluation for right carpal 
tunnel syndrome, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Michael J. Hansen, Attorney at 
Law 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.  He served with the National Guard from October 
to November 1984 and from September 1986 to May 1993.  

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions, dated in July 1993, 
November 1993, April 1994, January 1995, August 1995, March 
1996, April 1996, and March 1998 of the Department of 
Veterans Affairs (VA), Lincoln, Nebraska, Regional Office 
(RO).  This matter was remanded to the RO in June 1996 for 
additional development.  

The issue of entitlement to service connection for calcific 
tendinitis of the right elbow and entitlement to a total and 
permanent rating due to individual unemployability due to 
service-connected disabilities were granted in a March 1998 
rating decision.  Consequently, these issues are no longer 
before the Board for appellate review.  

The issues of entitlement to an increased evaluation for 
right carpal tunnel syndrome is addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  Competent evidence demonstrating that the veteran 
currently has a right hip disability has not been presented.  

3.  Competent evidence demonstrating that the veteran 
currently has a left hip disability has not been presented.  

4.  Competent evidence demonstrating that the veteran's back 
disability is medically related to his period of service has 
not been presented.  

5.  Competent evidence demonstrating that the veteran's left 
shoulder disability is medically related to his period of 
service has not been presented.  

6.  The veteran's migraine headaches are principally 
manifested by one to two headaches a month which last for 
several hours, visual disturbance, and occasional nausea and 
vomiting, without evidence of very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.   

7.  The veteran's postoperative status resection of the right 
coracoacromial ligament and excision distal clavicle with 
acromial clavicular arthritis of the right shoulder, post 
traumatic, with limitation of motion, is principally 
manifested by complaints of continuos pain, occasional 
tenderness over the bursa of the anterior portion of the 
right shoulder on palpation, and limitation of motion of the 
right arm with pain, without evidence of limitation of motion 
to 25 degrees from the side or midway between the side and 
shoulder level, ankylosis of the scapulohumeral articulation, 
or impairment of the humerus, clavicle, or scapula.  

8.  The veteran's right calcaneal spur is principally 
manifested by complaints of pain with prolonged standing or 
walking, occasional tenderness over the mid-portion of the 
right calcaneus with pressure, and X-ray evidence of some 
calcifications in the soft tissue of the right heel, which is 
productive of moderate disability.   

9.  The veteran's left carpal tunnel syndrome is principally 
manifested by electromyography findings of mild carpal tunnel 
syndrome; complaints of pain, stiffness, numbness, and 
tingling in the left hand and wrist; and decreased sensation 
of thumb, index, and middle fingers of the left hand to pin 
prick and temperature, without evidence of limitation of 
motion of the hands or fingers, which is productive of mild 
impairment.  

10.  The veteran's chondromalacia patella of the left knee 
with degenerative changes is principally manifested by slight 
limitation of motion with pain, crepitance, intermittent 
swelling, and intermittent tenderness, without evidence of 
lateral instability or recurrent subluxation, which is 
productive of slight impairment. 

11.  The veteran's internal derangement of the right knee 
requiring arthroscopy is principally manifested by slight 
limitation of motion with pain, crepitance, intermittent 
swelling, and intermittent tenderness, without evidence of 
lateral instability or recurrent subluxation, which is 
productive of slight impairment.

12.  The veteran's pilonidal cyst of the coccyx is 
principally manifested by complaints of pain when sitting for 
a prolonged period of time on a hard surface and objective 
findings of tenderness to the coccyx with palpation of the 
inferior aspect and a small dimple at the lower part over the 
sacrum, without evidence of exfoliation, exudation, itching, 
extensive lesions, marked disfigurement, ulcerations, 
crusting, systemic or nervous manifestations, or 
exceptionally repugnant disfigurement. 


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
right hip disability is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991). 

2.  The claim for entitlement to service connection for a 
left hip disability is not well-grounded.  38 U.S.C.A. § 5107 
(West 1991). 

3.  The claim for entitlement to service connection for a 
back disability is not well-grounded.  38 U.S.C.A. § 5107 
(West 1991). 

4.  The claim for entitlement to service connection for a 
left shoulder disability is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991). 

5.  The criteria for a disability evaluation in excess of 30 
percent for migraine headaches have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (1998). 

6.  The criteria for a disability evaluation in excess of 30 
percent for postoperative status, resection of the right 
coracoacromial ligament and excision distal clavicle with 
acromial clavicular arthritis of the right shoulder, post 
traumatic, with limitation of motion have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a Diagnostic Code 5201 (1998).

7.  The criteria for a disability evaluation in excess of 10 
percent for right calcaneal spur have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5284 (1998). 

8.  The criteria for a disability evaluation in excess of 10 
percent for carpal tunnel syndrome on the left have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.7, 4.124, 4.124a, Diagnostic Code 8515 (1998). 

9.  The criteria for a disability evaluation in excess of 10 
percent for chondromalacia of the left knee with degenerative 
changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (1998).  

10.  The criteria for a disability evaluation in excess of 10 
percent for internal derangement of the right knee requiring 
arthroscopy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (1998).  

11.  The criteria for an increased (compensable) disability 
evaluation for pilonidal cyst have not been met.  38 U.S.C.A. 
§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7806, 7819 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

Where the veteran served continuously for ninety (90) or more 
days during a period of war, or after December 31, 1946, and 
if arthritis became manifest to a degree of 10 percent or 
more within one year from the date of the veteran's 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112 (West 1991 and Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  The requirements of 90 days' service 
means active, continuous service within or extending into or 
beyond a war period or which began before or extended beyond 
December 31, 1946 or began after that date.  See 38 C.F.R. 
§ 3.307(a)(1).  

Active military, naval, and air service includes active duty, 
any period of active duty for training during which the 
individual was disabled or died from a disease or an injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(24) (West 1991 and Supp. 
1998); 38 C.F.R. § 3.6(a) (1998).  

Active duty includes full-time duty in the Armed Forces other 
than active duty for training.  38 C.F.R. § 3.6(b)(1) (1998).  
Active duty for training includes full-time duty in the Armed 
Forces performed by the Reserves for training purposes and 
full-time duty performed by members of the National Guard of 
any state under 32 U.S.C. §§ 316, 502, 503, 504, or 505.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1998).

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The Court of 
Appeals for Veterans Claims (formerly the Court of Veterans 
Appeals) (Court) has defined "well-grounded claim" as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Such a claim need not be conclusive, but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Id.  A claim must be more than just an 
allegation; a claimant must submit supporting evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If a claim 
is not well-grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14 (1993).  
A not well-grounded claim must be denied.  Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  If the initial burden of 
presenting evidence of a well-grounded claim is not met, the 
VA does not have a duty to assist the appellant further in 
the development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 
1 Vet. App. at 81-82.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the Court stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court 
further stated that where the proof is insufficient to 
establish a present disability there can be no valid claim 
for service connection.  Id. 

The Court has emphasized that in order for a claim to be well 
grounded, there must be competent evidence of current 
disability in the form of a medical diagnosis, of incurrence 
or aggravation of a disease or injury in service in the form 
of lay or medical evidence, and of a nexus between the in-
service injury or disease and the current disability in the 
form of medical evidence.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  Where the determinant issue involves a question 
of medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. §5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.

The Court has also held that the chronicity provision of 38 
C.F.R. § 3.303(b) is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997).  

Analysis

Initially, the Board points out that the veteran's first 
period of service, from January 1968 to January 1971, is 
considered active duty since the veteran served full-time 
with the in the Armed Forces.  See 38 C.F.R. § 3.6(b)(1).  
The veteran's subsequent periods of service, from October to 
November 1984 and from September 1986 to May 1993 is 
considered active duty for training since the veteran was 
serving full-time with the National Guard under Title 32 
U.S.C.  See 38 C.F.R. § 3.6(c0(3).  

The Board points out that presumptive service connection 
under 38 C.F.R. § 3.309(a) for diseases do not apply to 
periods of active duty for training since active duty for 
training is not active military service.  See 38 U.S.C.A. §§ 
101(24); 38 C.F.R. § 3.6(a). 

Entitlement to Service Connection for a Right Hip Disability 
and a Left Hip Disability

The veteran asserts that he incurred a left hip disability 
and a right hip disability in service.  At a hearing before 
the RO in December 1993, the veteran stated that he developed 
hip pain in service in 1990 but he did not report this pain 
to a doctor.  Hearing Transcript, hereinafter Tr., 18. 

Review of the record reveals that upon VA examination in 
December 1992, the veteran had complaints of right hip pain, 
which was aggravated by activity and was improved slightly by 
rest.  The Board points out that at the time of the December 
1992 VA examination, the veteran was still serving with the 
National Guard.  The December 1992 examination revealed 
normal flexion and extension of the hips.  A hip disability 
was not diagnosed.  A December 1992 VA hip examination report 
reflects a diagnosis of right hip pain compensatory to the 
right knee injury.  Examination revealed that the range of 
motion of the hips was normal, bilaterally, with flexion as 
being approximately 100 degrees and extension being full.  
Abduction and adduction were normal.  X-ray examination 
revealed a normal pelvis.  There were no post traumatic or 
degenerative changes noted.  The Board notes that review of 
the service medical records for the period of service from 
September 1986 to May 1993 do not reflect complaints, 
treatment, or diagnosis of a right or left hip disability.  

Review of the record revels that the veteran submitted 
medical evidence showing that he has a hip disability.  A 
September 1993 statement by Dr. L.S. indicates that the 
veteran had bilateral degenerative arthritis of 
subtrochanteric bursitis of the hips.  In a June 1994 
statement, Dr. L.S. indicated that the veteran's hips were 
"pretty arthritic."  The Board notes that the service 
connection for arthritis on a presumptive basis under 38 
C.F.R. § 3.309(a) does not apply to periods of active duty 
for training since active duty for training is not active 
military service, as specified in 38 U.S.C.A. §§ 101(24); 38 
C.F.R. § 3.6(a).  The Board also points out that there is no 
X-ray evidence to support Dr. L.S.'s diagnosis of arthritis 
of the hips.  Furthermore, subsequent VA X-ray examinations 
of the hips in 1994 and 1996 did not reveal evidence of 
arthritis.  

Review of the record further reveals that the veteran does 
not have a right or left hip disability at the current time.  
A March 1994 X-ray examination of the hip revealed no 
definite narrowing of the articular spaces.  A July 1994 VA 
examination report reflects a diagnosis of osteoarthritis of 
multiple joints; however, there is no indication that the 
veteran had osteoarthritis of the hip joints.  A hip 
disability was not detected.  Treatment records from the 
Arthritis Center, dated in June and August 1994, indicate 
that the veteran reported having hip soreness and occasional 
hip achiness.  A November 1994 treatment record from the 
Arthritis center reveals that the veteran had bilateral hip 
pain.  The record reflects a diagnosis of osteoarthritis of 
multiple sites; however, there is no indication that the 
veteran had osteoarthritis of the hips.  In a February 1995 
statement, Dr. L.S. indicated that the veteran had 
subtrochanteric bursitis of the hips.  An April 1995 VA 
examination report does not reflect a diagnosis of a hip 
disability.  A September 1995 evaluation by a rheumatologist 
reflects an impression of diffuse joint pain in the hips.  It 
was noted that the veteran had pain in the hip and groin 
suggestive of hip pathology.  Examination revealed that the 
veteran had normal flexion, extension, and logrolling of the 
hips.  A December 1995 treatment record by Dr. G.B. of the 
Orthopedics Associates, indicates that a magnetic resonance 
Imaging (MRI) of the veteran's hips "looked great" and he 
did not see any problems.  A January 1996 VA X-ray 
examination of the hips was normal.  A February 1996 VA 
examination report reflects a diagnosis of osteitis pubis and 
degenerative enthesopathy of the pelvis.  A February 1996 VA 
X-ray examination report indicates that there were mild 
changes of degenerative enthesopathy and ostitis pubis; 
however, the impression was normal hips.  Upon VA orthopedic 
examination in April 1997, the veteran had no complaints 
pertinent to the hips.  Upon examination, strength at hip 
flexion was 5/5.  A hip disability was not detected.  A June 
1997 VA examination revealed that the hip flexion and 
abduction were normal.  A hip disability was not detected. 

The Board finds that the medical evidence of record does not 
establish that the veteran currently has a left or right hip 
disability.  The most recent VA examinations revealed no 
measurable disability.  Evidence of a well grounded claim 
must include medical evidence of a current disability.  See 
Caluza, 7 Vet. App. at 506.  See also Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (appellant did not produce any 
evidence that would tend to show a presently existing 
disability).  The most recent and most persuasive medical 
evidence of record does not show that the veteran currently 
has a right or left hip disability.  In the absence of proof 
of a present disability there can be no valid claim.  Brammer 
v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Although the evidence of record reflects diagnoses of 
osteoarthritis of multiple sites, the medical evidence does 
not show that the veteran had osteoarthritis of the right or 
left hips.  Significantly, the VA examiner who performed the 
April 1997 VA examination specified that the veteran had 
osteoarthritis of the knees.  Examination of the hips was 
normal.  In a February 1995 statement, Dr. L.S. indicated 
that the veteran had subtrochanteric bursitis.  This disorder 
was not detected upon the most recent examinations.  The 
February 1996 VA examination report reflects a diagnosis of 
osteitis pubis and degenerative enthesopathy of the pelvis.  
This was noted in the X-ray examination report.  
Significantly, the impression was normal hips.  

In light of the absence of competent evidence establishing 
that the veteran currently has a right or left hip 
disability, the veteran's claims are implausible and not well 
grounded.  Therefore, as a matter of law, the claims must be 
denied.  38 U.S.C.A. § 5107(a). 

The Board notes that the 1996 Remand was necessary in order 
for the Board to make a well-reasoned determination as to 
whether the veteran's claim was well-grounded. 
Entitlement to Service Connection for a Back Disability

The veteran asserts that he incurred a back disability during 
service with the National Guard.  At a hearing before the RO 
in December 1993, the veteran stated that he did not have any 
problems with his back when he enlisted with the National 
Guard.  Tr. 19.  He began to have back problems in the 
1990's.  Tr. 19.  The veteran asserts that he was required to 
lift objects weighing 50 to 100 pounds as part of his job as 
a supply sergeant.  Tr. 19 and 20.  

The veteran has submitted evidence showing that he currently 
has a back disability.  A February 1996 VA examination report 
reflects a diagnosis of mild degenerative changes of the 
lumbar spine.  A January 1996 X-ray examination revealed 
degenerative disc disease and joint disease at L5-S1.  

Service medical records show that during the veteran's first 
period of service from January 1968 to January 1971, the 
veteran reported having low back pain in February 1969.  The 
impression was chronic sprain.  A December 1970 service 
examination report indicates that examination of the back was 
normal.  

Service medical examinations, dated in June 1984, December 
1987, July 1988, and November 1991 do not reflect complaints, 
treatment, or diagnosis of a low back disability.  A December 
1992 VA examination report reveals that the veteran did not 
have any complaints of back pain.  No back disability was 
detected.  A December 1992 VA spine examination report 
indicates that the musculature of the back was normal.  There 
were no postural abnormalities or fixed deformities.  Range 
of motion of the back was normal and there was no pain on 
motion.  The Board points out that the December 1992 VA 
examination was performed while the veteran was still serving 
with the National Guard.  

The veteran has not submitted competent medical evidence 
establishing a nexus between his current back disability and 
his periods of service.  There is no medical evidence that 
relates his current back disability to his back complaints 
during his first period of service.  The VA examination 
reports do not establish a medical nexus.  

In a September 1993 statement, Dr. L.S. indicated that the 
veteran had developed low back pain in 1985 which had been 
somewhat constant since that time.  Treatment records from 
Dr. L.S., dated in January and February 1985, indicate that 
the veteran had low back pain.  The assessment was lumbar 
strain "since X-rays were negative."  The Board notes that 
the veteran was not serving on active duty or active duty for 
training at this time.  There is no evidence showing that the 
veteran had a back disability upon entry into the National 
Guard in 1986.  Furthermore, there is no evidence that the 
veteran had a constant or chronic back disability since 1985.  
As noted above, the service medical records dated from 1986 
to 1993 do not reflect complaints, treatment, or diagnosis of 
a back disability.  There are no treatment records to support 
Dr. L.S.'s assertion that the veteran had somewhat constant 
back pain since 1985.  

The Board does not find the statement by Dr. L.S. to be 
competent evidence of a nexus between the veteran's back 
disability and his period of service, since this medical 
opinion appears to be based upon a history as related by the 
veteran.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Such opinions are no better than the facts alleged by the 
veteran.  Id. at 233.  As noted above, there is no evidence 
that shows that the veteran was treated for a chronic or 
constant back pain since 1985. 

As noted above, the veteran asserts that he incurred a back 
disability in service in the 1990's.  Although the veteran 
and other lay persons are competent to provide an account of 
the veteran's symptoms, "the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge."  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran 
himself does not possess the technical or specialized 
knowledge to provide a probative conclusion with respect to 
the issue of whether his current back disability is medically 
related to his period of service or to certain activities in 
service, such as lifting.  See Espiritu, supra.  Thus, the 
veteran's statements are not sufficient evidence to render 
his claim well-grounded.  The Board also points out that lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. §5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit v. Brown, 
5 Vet. App. at 93.  The veteran has not submitted any other 
medical opinion to support his claim. 

Accordingly, as there is no competent evidence that medically 
relates the veteran's back disability to his period of 
service, the claim is implausible and not well-grounded.  
Therefore, as a matter of law, the claim must be denied.  
38 U.S.C.A. § 5107(a).  

The Board notes that the 1996 Remand was necessary in order 
for the Board to make a well-reasoned determination as to 
whether the veteran's claim was well-grounded. 

Entitlement to Service Connection for a Left Shoulder 
Disability

The veteran asserts that he incurred a left shoulder 
disability in service.  At the hearing before the RO in 
December 1993, the veteran stated that his left shoulder 
became sore with certain lifting and it started to ache 
during the last couple of years of service with the National 
Guard.  Tr. 17.   

Review of the record reveals that there is evidence that the 
veteran currently has a left shoulder disability.  A February 
1996 VA examination report and X-ray examination report 
reflects a diagnosis of calcific tendonitis of the left 
shoulder.  An April 1997 VA orthopedic examination report 
reflects a diagnosis of probable impingement syndrome, 
bilaterally.  

Review of the service medical records reveal that the veteran 
upon enlistment examination for his first period of service 
in August 1967, the veteran's left shoulder was normal.  Upon 
separation examination in December 1970, his left shoulder 
was normal.  The service medical records for the veteran's 
period of service with the National Guard do not reflect a 
diagnosis of a left shoulder disability.  A November 1985 VA 
treatment record indicates that the veteran reported having 
tenderness and catching of the left shoulder.  He underwent 
physical therapy for his left and right shoulders.  The 
record does not reflect a diagnosis of a left shoulder 
disability.  

The Board points out that a December 1992 VA examination, 
which was performed during the veteran's period of service 
with the National Guard, reveals that the veteran reported 
having left shoulder pain aggravated by activity which 
improved slightly with rest.  However, a left shoulder 
disability was not diagnosed.  The X-ray examination of the 
left shoulder was normal.  

The veteran has not submitted competent evidence establishing 
a nexus between his current left shoulder disability and his 
period of service.  The treatment records and examination 
reports do not provide a medical nexus between the left 
shoulder disability and his period of service.  

As noted above, the veteran asserts that his left shoulder 
disability was incurred during the last few years of his 
National Guard service.  However, the veteran himself does 
not possess the technical or specialized knowledge to provide 
a probative conclusion with respect to the issue of whether 
his current left shoulder disability is medically related to 
his period of service.  See Espiritu, supra.  Thus, the 
veteran's statements are not sufficient evidence to render 
his claim well-grounded.  The Board also points out that lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. §5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit v. Brown, 
5 Vet. App. at 93.  The veteran has not submitted any other 
medical opinion to support his claim. 

Accordingly, as there is no competent evidence that medically 
relates the veteran's left shoulder disability to his period 
of service, the claim is implausible and not well-grounded.  
Therefore, as a matter of law, the claim must be denied.  
38 U.S.C.A. § 5107(a).  

The Board notes that the 1996 Remand was necessary in order 
for the Board to make a well-reasoned determination as to 
whether the veteran's claim was well-grounded. 

II.  Entitlement to Increased Evaluations

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed.  The veteran was afforded VA 
examinations in 1992, 1994, 1995, 1996, and 1997.  

In January 1996 and July 1996, the RO requested the veteran 
to provide the names, addresses, and dates of treatment for 
each VA and non-VA health care providers who have treated him 
since service for his claimed disabilities and his service-
connected disabilities.  The veteran was asked to complete VA 
Forms 21-4142 for each health care provider.  The veteran did 
not respond to the RO's requests.  The duty to assist is not 
a one-way street.  A claimant must do more than passively 
wait for assistance when he or she has information essential 
to the claim in order to trigger the duty to assist.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Board finds that 
the RO was diligent in its attempt to obtain copies of the 
veteran's treatment records, but to no avail.  The RO also 
made a diligent effort to obtain the veteran's treatment 
records from Dr. M., Dr. C. and Dr. B., but to no avail.  No 
further assistance is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.326 (1998).  

Pertinent Law and Regulations

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1998).  In 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999), 
it was held that evidence to be considered in the appeal of 
an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991).  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1998).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease to injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1998).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. Part 4, § 
4.40 (1998).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45 (1998). 

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  The joints involved should 
be tested for pain on both active and passive motion, in 
weight-bearing and non weight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(1998).

The words "slight", "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6 (1998).  

After reviewing all the evidence and material of record, 
where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1998).  Thus, 
when a veteran seeks benefits and the evidence is in relative 
"equipoise," the law mandates that the veteran prevails.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Migraine Headaches

Factual Background

Service connection for migraine headaches was established by 
an RO rating determination in July 1993.  A 10 percent 
disability evaluation was assigned effective May 27, 1993.  
The award was based upon the findings of the December 1992 VA 
examination and the veteran's statements that he had migraine 
headaches prior to discharge from service.    

A December 1992 VA examination report indicates that the 
veteran reported that three or four years ago, he developed 
occipital headaches with precipitating tunnel vision that 
radiated to the crown and frontal region causing nausea 
without vomiting.  The veteran reported that he was given a 
trial of ergotamine medication with little improvement of his 
symptoms or abatement of the episodes.  He had no 
hospitalizations or episodes of unconsciousness.  The veteran 
reported that currently, he had periodic migraine headaches 
that he treated with Tylenol.  Neurological examination was 
negative.  The diagnosis, in pertinent part, was migraine 
headaches. 

A February 1993 VA neurological examination report indicates 
that the veteran complained of migraine headaches.  He 
reported having the headaches for five to six years.  The 
headaches started with tunnel vision and his head felt like 
it was about to "blow up."  He then felt "shot" for three 
days.  He did not have photophobia.  The headaches occurred 
one to two times a month.  He was not aware of anything in 
particular that set the migraine headaches off.  The veteran 
indicated that he had "regular" headaches one or two times 
a week.  These headaches were not as severe and were not 
preceded with any visual disturbance.  He never had any 
headaches in childhood.  He usually did not take anything for 
the migraines.  The diagnosis was history and examination 
consistent with vascular and musculoskeletal headaches. The 
examiner noted that the veteran had some occipital groove 
tenderness mainly on the right, which could be causing some 
of his headaches.  

An August 1993 VA audiological examination report indicates 
that the veteran reported having vision changes caused by his 
migraine headaches. 

At the hearing before the RO in December 1993, the veteran 
indicated that he had headaches two or three times a month, 
more or less.  Hearing Transcript, hereinafter Tr., 11.  When 
he had a headache, he would take about 1000 milligrams of 
Motrin, go to the bedroom, shut the blinds, and lay down.  
Tr. 12.  The Motrin slowed down the headache pain.  Tr. 12.  
The headaches began in the temple regions on both sides of 
his head.  Tr. 12.  He lost his peripheral vision when he had 
the headaches.  Tr. 12.  The veteran was able to function 
through some of the headaches.  Tr. 12.  When he had the 
headaches, the "achiness' lasted for more than one day.  Tr. 
12.  He was not on medication for his headaches and was not 
followed by a doctor.  Tr. 13.  His migraine headaches lasted 
about three hours.  Tr. 25.  The pain carried over till the 
next day.  Tr. 26.  The veteran reported that Demerol 
relieved his headaches symptoms.  Tr. 26.  He did not have 
prominent nausea or vomiting.  Tr. 26.  He indicated that 
"anything" would precipitate the headaches.  Tr. 26.   

A July 1994 VA examination report indicates that the veteran 
reported that he still got headaches despite an adjustment in 
his medications.   Neurological examination was normal.  

An August 1994 VA general medical examination report reveals 
that the veteran reported that his headaches were occipital 
and frontal, which, at times, were precipitated by tunnel 
vision and accompanied by occasional vomiting.  The headaches 
were relieved by Tylenol and by being in a dark room.  He 
denied vertigo or loss of consciousness.  The diagnosis, in 
pertinent part, were headaches, probably related to 
musculoskeletal problems, rule out migraine headaches.   

A June 1994 treatment record by the Arthritis Center 
indicates that the veteran had ongoing headaches and he used 
Ibuprofen.  An August 1994 private treatment record by the 
Arthritis Center reveals that the veteran reported that his 
headaches were helped by Tylenol.  

A September 1994 VA psychiatric examination report indicates 
that the veteran reported having severe migraine headaches 
that lasted approximately 12 hours, with visual disturbances 
and pain that sometime persisted several days subsequent to 
the main migraine.  He reported having one migraine headache 
a month.  The diagnosis, in pertinent part, was migraine 
headaches, recurrent, severe.    

In a June 1995 Social Security Administration (SSA) decision, 
the SSA determined that the veteran was disabled as defined 
under the Social Security Act and he has not performed 
substantial and gainful work activity since May 22, 1994.  

A March 1996 VA neurological examination report reveals that 
the veteran reported having a long-standing history of 
migraine headaches.  He had two headaches a month, 
approximately.  The veteran reported having tunnel vision 
with the headaches.  Neurological examination revealed that 
the veteran's visual fields were intact to confrontation.  
Cranial nerves II through XII were intact.   

An August 1997 VA examination report reveals that the veteran 
reported that he lost his peripheral vision when the 
headaches started.  The headaches lasted for several hours 
and were fairly intensive.  He would have a kind of an aching 
sensation over his head for about a day.  He has had these 
headaches for several years.  He reported that he had one 
headache about every two weeks, although once in awhile, he 
had a headache once a week.  When he had a headache, he laid 
down in a dark room.  He indicated that he benefited from his 
current headache medication.  The veteran reported that he 
and some neck pain; he noted that his neck pain hurt all the 
time.  The veteran stated that his headache felt like the 
backs of his eyes were in a vice and the center of his head 
throbbed with pain.  He was not able to sleep when he had 
these.  His current medications were Neurontin, Norflex, 
Ionamin, and Pondimin.  

Examination revealed that the veteran was tender to the 
temples and occipital grooves.  The assessment was probable 
vascular headaches.  The examiner noted that the veteran had 
a normal neurological examination.  The examiner stated that 
it was possible for the vascular headaches to be precipitated 
by trauma.  The examiner further noted that the veteran may 
have a muscular component to the headaches, since he had 
arthritis and he had a lot of pain in his neck.  The examiner 
noted that this could contribute to muscle irritation in that 
region with consequent headaches.  

Pertinent Criteria and Analysis

The RO assigned a 30 percent disability evaluation to the 
veteran's migraine headaches under the provisions of 
Diagnostic Code 8100, migraine.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (1998).  Under this diagnostic code, 
migraine headache disorders with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability warrants a 50 percent evaluation.  
38 C.F.R. § 4.124a, Diagnostic Code 8100.  Migraine headache 
disorders with characteristic prostrating attacks occurring 
on an average once a month over last several months warrants 
a 30 percent evaluation.  Id.  Migraine headaches with 
characteristic prostrating attacks averaging one in 2 months 
over last several months warrants a 10 percent evaluation.  
Id.  Migraine headaches with less frequent attacks warrants a 
noncompensable evaluation.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (1998). 

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 30 percent under the 
provisions of Diagnostic Code 8100.  The medical evidence 
shows that the veteran has one to two headaches a month 
accompanied with visual disturbance and occasional vomiting 
and nausea.  At the hearing before the RO in December 1993, 
the veteran indicated that his headaches lasted three hours.  
He stated that he was able to function through the headaches.  
The August 1994 VA examination report reveals that the 
veteran reported that his headaches were relieved by Tylenol 
and by being in a dark room.  Treatment records, dated in 
1994, reveal that the veteran's headaches were helped by 
Tylenol.  Upon VA examination in April 1997, the veteran 
indicated that his headaches lasted for several hours and 
were fairly intense.  When he had a headache, he laid down in 
a dark room.  The veteran stated that he benefited from his 
current headache medications.  There is no medical evidence 
showing that the veteran's migraine headache disorders caused 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

Overall, the veteran's symptomatology and the frequency of 
the headaches more closely approximate the criteria for a 30 
percent evaluation under Diagnostic Code 8100.  Thus, the 
Board finds that a disability evaluation in excess of 30 
percent is not warranted for the veteran's migraine headaches 
under Diagnostic Code 8100.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100.  The Board concludes that the preponderance of the 
evidence is against the veteran's claim for a disability 
evaluation in excess of 30 percent for the service-connected 
migraine headaches.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating. 

In summary, a disability evaluation in excess of 30 percent 
for the service-connected migraine headaches is not 
warranted, for the reasons described above.  Thus, the 
preponderance of the evidence is against the veteran's claim 
for a disability evaluation in excess of 30 percent for the 
service-connected migraine headaches.

Right Shoulder Disability

Factual Background

Service medical records show that in November 1984, the 
veteran injured his right shoulder during training.  The 
veteran was hospitalized from July 1985 to August 1985 and he 
underwent a coracoacromial ligament resection of the right 
shoulder.  The diagnosis was right shoulder impingement.  In 
January 1986, the veteran underwent an excision of the distal 
clavicle.  The post-operative diagnosis was post traumatic 
arthritis of the acromioclavicular joint of the right 
shoulder with a chondral fracture of the right distal 
clavicle.   

Service connection for postoperative status, resection of the 
right coracoacromial ligament and excision distal clavicle 
with acromial clavicular arthritis of the right shoulder, 
post traumatic, with limitation of motion, was established by 
an RO rating determination in April 1986.  A 10 percent 
disability evaluation was assigned effective January 6, 1986.  

In May 1991, Stage II impingement syndrome of the right 
shoulder was diagnosed.  The veteran underwent an 
arthroscopic subacromial decompression of the right shoulder.  
In April 1992, severe degenerative disease of the right 
shoulder was diagnosed.  In May 1992, the veteran underwent 
acromioplasty.  

A December 1992 VA general medical examination report 
indicates that the veteran reported having ongoing problems 
with his right shoulder since the arthroscopy.  He used 
Tylenol for periodic pain relief.  The veteran presently 
complained of restricted range of motion of the right 
shoulder.  Examination revealed a well-healed surgical scar 
of the right shoulder approximately six to eight centimeters 
in length and once centimeter in width from the distal 
clavicular resection for entrapment syndrome of the right 
shoulder.  There was restricted range of motion of the right 
shoulder compared to the left.  Neurological examination was 
negative. The diagnosis, in pertinent part, was entrapment 
syndrome precipitating surgery of the right shoulder.   

A December 1992 VA orthopedic examination report reveals that 
upon examination, there was a prominence of the right 
shoulder as compared to the left.  Range of motion of the 
right shoulder was flexion to 110 degrees, and extension to 
90 degrees.  Abduction, adduction, pronation, and supination 
of the right shoulder were normal.  X-ray examination 
revealed post-operative changes in the right clavicle.  The 
diagnosis, in pertinent part, was entrapment of the right 
shoulder treated surgically with residual restricted range of 
motion.

A January 1993 Medical Evaluation Board report indicates that 
the veteran had restricted ranges of motion which were 
painful to the veteran.  Right shoulder flexion was to 110 
degrees and abduction was to 100 degrees.  X-ray examination 
revealed a well-healed Mumford to the distal clavicle and 
mild changes associated with arthritis.  It was noted that 
the veteran was unable to use his right arm for lifting 
weights over 10 to 20 pounds and he could not do any work at 
the level of the midchest or higher.  
  
A February 1993 VA neurological examination report reveals 
that the veteran's extremities were symmetric and normal.  
Tone was normal on both sides of the upper extremities.  Deep 
tendon reflexes were normal.  Strength was normal on both 
sides.  Sensation was normal to all modalities.  

A July 1993 rating decision assigned a 30 percent evaluation 
to the service-connected right shoulder disability effective 
May 27, 1993.  

In a September 1993 statement, Dr. L.S. of the K. Clinic 
indicated that examination of the veteran revealed tenderness 
on palpation over the bursa of the anterior portion of both 
shoulders.  The impression, in pertinent part, was marked 
degenerative arthritis of the right shoulder with previous 
impingement syndrome.  

A December 1993 Vocational Evaluation Summary indicates that 
the veteran had multiple impairments including right shoulder 
impingement syndrome.  He was to avoid prolonged sitting, 
standing, ambulation, reaching, climbing, and stooping.  He 
required a work setting in which intermittent standing, 
sitting, and ambulation occurred, as prolonged posture in any 
form appeared to create additional pain.  It was noted that 
the veteran appeared to be experiencing an extreme amount of 
pain.  A part-time on the job training structure was 
recommended, which would hopefully progress to full-time 
work.   

At a hearing before the RO in December 1993, the veteran 
stated that his right shoulder ached constantly and it hurt 
"like shin splints" from his elbow down to his wrist.  Tr. 
5.  He experienced a popping in his shoulder when he was in a 
reclining position and he moved his arm.  Tr. 6.  He was not 
receiving medical treatment for his right shoulder at the 
present time because all of his current medications were not 
doing any good.  Tr. 6 and 7.  The veteran was on anti-
inflammatories for his right shoulder.  Tr. 7.  He had pain 
when he lifted his arm above his head.  Tr. 7.  The veteran 
noticed a decrease in strength in his right arm.  Tr. 7.  He 
was able to lift fifteen to twenty pounds.  Tr. 7.   

A July 1994 VA examination report reveals that the veteran 
reported that his right shoulder hurt.  Examination of the 
right shoulder revealed no swelling or erythema.  There was 
no crepitance with active or passive range of motion.  The 
veteran had good range of motion of the right shoulder.  The 
assessment, in pertinent part, was degenerative joint disease 
of the right shoulder status post multiple unknown surgical 
procedures.  A July 1994 X-ray examination of the right 
shoulder revealed a wide acromioclavicular joint space.  

An August 1994 VA examination report indicates that upon 
examination, there was no swelling or tenderness over the 
right shoulder.  The diagnosis, in pertinent part, was 
osteoarthritis of multiple joints.   

A November 1994 VA psychiatric examination report indicates 
that the veteran reported that his orthopedic surgeon told 
him that he would be unable to continue to do construction 
work due to his disabilities.  He had been working in 
construction since discharge from service. 

An April 1995 VA orthopedic examination report reveals that 
the veteran reported having continuous pain in the anterior 
aspect of his right shoulder since the surgeries.  This pain 
worsened with activity.  Examination of the right shoulder 
revealed no swelling, warmth, or erythema.  There was no 
deformity noted.  There was no evidence of prominence of the 
distal end of the clavicle.  There was no evidence of 
shoulder instability.  Range of motion was scapular elevation 
or flexion to 130 degrees, extension to 30 degrees, external 
rotation to 50 degrees, and internal rotation to 60 degrees.  
Shoulder abduction was to 160 degrees.  Neurocirculatory 
examination of the upper extremities was intact grossly, 
though the veteran had subjective complaints of numbness in 
the median nerve distribution at night.  There was a palpable 
deficit of the lateral portion of the clavicle.  X-ray 
examination revealed a distal clavicle resection with no 
evidence of glenohumeral arthritis or proximal migration of 
the glenoid consistent with a rotator cuff tear.  There was 
no prominence or upper migration of the clavicle.  The 
assessment was right upper pain, chronic, following 
acromioclavicular injury and multiple attempts at 
reconstruction and salvage.  

In a June 1995 SSA decision, the SSA determined that the 
veteran was disabled as defined under the Social Security Act 
and he has not performed substantial and gainful work 
activity since May 22, 1994.  The SSA determined that the 
veteran's disabilities consisted of severe generalized 
osteoarthritis (most severe in the knees with patellofemoral 
arthritis), degenerative arthritis of the shoulders, 
bilateral carpal tunnel syndrome, subtrochanteric bursitis of 
the hips, bilateral plantar fasciitis with bone spur 
formation, pilonidal cyst of the coccyx, and dysthymia.  The 
SSA determined that the veteran's disabilities imposed 
significant exertional and non-exertional limitations upon 
his ability to function, that he was unable to return to his 
past relevant work as an Army National Guard supply sergeant 
and self-employed farmer, and that he lacked the residual 
functional capacity for any type of substantial and gainful 
work activity on a full-time basis.  

An evaluation report by Dr. G.B., dated in January 1996, 
indicates that the veteran reported having ongoing problems 
with his right shoulder, and he continued to have pain in his 
right shoulder, especially with an overhead extended-type 
position.  The veteran indicated that he had to quit 
construction type work due to the pain.  Discomfort seemed to 
be present whenever he lifted his arm from his body.  The 
assessment was persistent right shoulder rotator cuff 
dysfunction with impingement.  

A February 1996 VA examination report reveals that the 
veteran reported that due to his right shoulder disability, 
he was limited to lifting only 10 pounds.  Range of motion of 
the right shoulder was flexion to 80 degrees, external and 
internal rotation to 45 degrees, abduction to 80 degrees, and 
adduction to 30 degrees.  X-ray examination revealed old 
traumatic or surgical changes of the distal right clavicle.  
The diagnosis, in pertinent part, was postoperative right 
impingement syndrome.

A March 1996 VA neurological examination report reveals that 
motor examination was 5/5 in the deltoids, biceps, and 
triceps, bilaterally.  There was some weakness in the 
pronator terres on the right, being 4/5 when compared to the 
left.  The flexor hallucis longus and the opponens hallucis 
were 4/5 on the right.  Grip was 4/5 on the right. 

An April 1997 VA orthopedic examination report reveals that 
the veteran's current medications included Neurontin for 
arthritis, Norflex, Trazodone, Phentermine, Pondimin, Motrin, 
and Tylenol.  It was noted that the veteran was right-handed.  
The veteran reported that he had not worked since 1992; 
however he was able to help with the housework, grocery shop, 
wash, cook, do the laundry, and vacuum at home.  Examination 
of the upper extremities revealed that the circumference on 
the right was 28 centimeters; it was 27 and 1/2 centimeters 
on the left.  Strength at shoulder abduction was 5/5, 
bilaterally.  The veteran had a marked decrease in the range 
of motion, bilaterally, the left greater than the right.  
Range of motion of the right shoulder was forward flexion to 
106 degrees and abduction to 94 degrees.  There was full 
external rotation on the right.  Internal rotation was 
limited to 40 degrees.  There was no evidence of crepitus 
with range of motion of the shoulders.  The impression, in 
pertinent part, was probable impingement syndrome 
bilaterally.  The examiner indicated that the veteran was 
able to complete his own self care needs.  He was also able 
to assist in the home.  Regarding his ability to be employed, 
the examiner indicated that the veteran would probably be 
able to do light duty, but would have difficulty with lifting 
over 5 to 10 pounds due to complaints of shoulder and back 
pain and arthritis of the knees.   

A June 1997 VA general medical examination report reflects, 
in pertinent part, a diagnosis of status post multiple 
surgical procedures to the right shoulder. 

Pertinent Criteria and Analysis

The RO assigned a 30 percent disability evaluation for the 
service-connected postoperative status, resection of the 
right coracoacromial ligament and excision distal clavicle 
with acromial clavicular arthritis of the right shoulder, 
post traumatic, with limitation of motion under Diagnostic 
Code 5201, limitation of motion of the arm.  Under this 
diagnostic code, a 20 percent rating is assigned when there 
is limitation of motion of the major arm at shoulder level.  
38 C.F.R. § 4.71a, Diagnostic Code 5201 (1998).  A 30 percent 
rating is warranted when there is limitation of motion of the 
major arm midway between the side and shoulder level.  Id.  A 
40 percent disability evaluation is warranted when there is 
limitation of motion of the major arm to 25 degrees from the 
side.  Id. 

Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, zero degrees to 90 
degrees in external rotation, and zero degrees to 90 degrees 
in internal rotation.  38 C.F.R. § 4.71, Plate I (1998). 

Initially, the Board notes that the veteran's right upper 
extremity is his major extremity.  In applying the law to the 
existing facts, the record does not demonstrate the requisite 
objective manifestations for a disability evaluation greater 
than 30 percent under the provisions of Diagnostic Code 5201.  
There is no evidence of limitation of motion of the right arm 
to 25 degrees from the side.  Review of the record reveals 
that upon VA examination in December 1992, range of motion of 
the right arm was flexion to 110 degrees and extension to 90 
degrees.  Abduction was normal.  Upon VA examination in July 
1994, the veteran had good range of motion of his right arm.  
Upon VA examination in April 1995, flexion was to 130 
degrees, extension to 30 degrees, external rotation to 50 
degrees, internal rotation to 60 degrees, and abduction to 
160 degrees.  Upon VA examination in February 1996, flexion 
of the right arm was to 80 degrees, external and internal 
rotation to 45 degrees, abduction to 80 degrees, and 
adduction to 30 degrees.  The April 1997 VA examination 
report indicates that flexion of the right arm was to 106 
degrees and abduction was to 94 degrees.  There was full 
external rotation and internal rotation was limited to 40 
degrees.  The evidence of record further shows that the 
veteran experiences continuous pain in his right shoulder and 
the pain worsens with activity.  However, there is no 
evidence that the pain limited the motion of the right arm to 
25 degrees from the side.  The veteran took pain medication 
and anti-inflammatory drugs for the right shoulder pain.  The 
medical evidence further shows that there was occasional 
tenderness over the bursa of the anterior portion of the 
shoulder on palpation.  

Overall, the Board concludes that the medical findings do not 
warrant the assignment of a disability evaluation greater 
than 30 percent to the postoperative status, resection of the 
right coracoacromial ligament and excision distal clavicle 
with acromial clavicular arthritis of the right shoulder, 
post traumatic, with limitation of motion under the 
provisions of Diagnostic Code 5201.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.71a, Diagnostic Code 5201.  The Board concludes 
that the preponderance of the evidence is against the 
veteran's claim for a disability evaluation in excess of 30 
percent for the service-connected postoperative status, 
resection of the right coracoacromial ligament and excision 
distal clavicle with acromial clavicular arthritis of the 
right shoulder, post traumatic, with limitation of motion.

The record does not show evidence of ankylosis of 
scapulohumeral articulation.  As noted above, the veteran was 
able to abduct his right shoulder beyond 60 degrees.  
Consequently, Diagnostic Code 5200, ankylosis of 
scapulohumeral articulation, is not for application.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5200 (1998).  

There is no evidence of impairment of the humerus.  
Consequently, Diagnostic Code 5202, impairment of the 
humerus, is not for application.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (1998).  A disability in excess of 30 
percent is not available under Diagnostic Code 5203, 
impairment of the clavicle or scapula.  Consequently, a 
higher disability evaluation is not warranted under this 
diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203 
(1998).  

The veteran's right shoulder disability may also be rated 
under Diagnostic Code 5003, degenerative arthritis, since a 
January 1993 X-ray examination of the right shoulder revealed 
mild changes associated with arthritis.  Diagnostic Code 5003 
specifies that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1998).  Limitation of motion of the 
shoulder or arm is rated under Diagnostic Code 5201.  As 
discussed above, a disability evaluation in excess of 30 
percent is not warranted under Diagnostic Code 5201.  Thus, a 
higher disability evaluation for the service-connected right 
shoulder disability is not warranted under Diagnostic Code 
5003.   

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The Board finds no provision upon which to 
assign a rating in excess of 30 percent to the veteran's 
right shoulder disability.  

Furthermore, the Board recognizes that there are situations 
in which the application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
is warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's right shoulder when the rating code under which the 
veteran is rated does not contemplate these factors.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this case, the veteran is currently assigned a 30 percent 
disability evaluation under Diagnostic Code 5201, limitation 
of motion of the arm.  As discussed above, the veteran is 
able to move his right arm well beyond mid-way between the 
side and the shoulder, and well beyond 25 degrees from the 
side, which is required for the assignment of a 40 percent 
evaluation under Diagnostic Code 5201.  The veteran 
experiences pain with motion, however, there is no evidence 
that the pain limits the motion of the right arm to 25 
degrees from the side or between the side and the shoulder.  
The evidence shows that the veteran takes pain medication and 
has periodic pain relief.  The VA examination reports 
indicate that upon examination, there was no evidence of 
swelling, erythema, crepitance with motion, or warmth of the 
right shoulder.  There was no deformity of the right shoulder 
or evidence of right shoulder instability.  There is no 
evidence of atrophy of the right arm.  A February 1993 VA 
neurological examination report indicates that tone, 
strength, and sensation of the right upper extremity was 
normal. A March 1996 VA neurological examination report 
reveals that motor examination was 5/5 in the deltoids, 
biceps, and triceps.  There was some weakness in the pronator 
terres on the right, being 4/5 when compared to the left.  
The flexor hallucis longus and the opponens hallucis were 4/5 
on the right.  Grip was 4/5 on the right.  The April 1997 VA 
examination report indicates that the circumference of the 
right upper extremity was 28 centimeters and the 
circumference of the left upper extremity was 27 and 1/2 
degrees.  Strength of shoulder abduction was 5/5.  Upon VA 
examination in 1997, the veteran reported that he was able to 
help with the housework at home.  He was able to grocery 
shop, wash, cook, do the laundry, and vacuum.  The examiner 
indicated that the veteran was able to complete his own self 
care needs and assist in the home.  the examiner further 
stated that regarding the veteran's ability to be employed, 
the veteran would probably be able to do light duty, but 
would have difficulty lifting over 5 to 10 pounds due to a 
combination of his shoulder, back, and knee disabilities.  
There is no evidence which shows that the veteran is unable 
to use his right upper extremity due to the service-connected 
right shoulder disability.  The Board acknowledges that in 
June 1995, the SSA determined that the veteran was disabled 
as defined by the Social Security Act due to the veteran's 
disabilities, which imposed significant exertional and non-
exertional limitations on his ability to function.  The Board 
points out that this determination was based upon all of the 
veteran's disabilities, not solely on the right shoulder 
disability.  

Thus, the Board finds that the provisions of 38 C.F.R. 
§§ 4.40, 4.45 and 4.59 do not provide a basis for a rating in 
excess of 30 percent.  The Board finds that the veteran is 
being adequately compensated for the degree of functional 
loss and pain on motion that he experiences due to his right 
shoulder disability and a disability evaluation in excess of 
30 percent under Diagnostic Code 5201 is not warranted.    

In summary, a disability evaluation in excess of 30 percent 
for the service-connected postoperative status, resection of 
the right coracoacromial ligament and excision distal 
clavicle with acromial clavicular arthritis of the right 
shoulder, post traumatic, with limitation of motion is not 
warranted, for the reasons described above.  Thus, the 
preponderance of the evidence is against the veteran's claim 
for a disability evaluation in excess of 30 percent for the 
service-connected postoperative status, resection of the 
right coracoacromial ligament and excision distal clavicle 
with acromial clavicular arthritis of the right shoulder, 
post traumatic, with limitation of motion.

Right Calcaneal Spur

Factual Background

Service connection for right calcaneal spur was established 
by an RO rating determination in July 1993.  A noncompensable 
disability evaluation was assigned effective May 27, 1993.  
The award was based upon service medical records showing that 
plantar fasciitis or bone spurs were diagnosed in January 
1991.   

A December 1992 VA general medical examination report 
indicates that the veteran reported having right heel pain 
during the past few years.  A small right heel spur was 
diagnosed.  He was treated with shoe inserts.  The spur had 
been injected once or twice and had been treated with 
ultrasound with little improvement of the symptoms.  His 
present complaints consisted of right heel pain associated 
with long periods of standing or walking.  Examination 
revealed tenderness on the pedis which was provoked with 
pressure over the mid-portion of the right calcaneus.  The 
diagnosis was right calcaneal spur.  

A December 1992 orthopedic examination report indicates that 
the veteran's posture, appearance, and function of his feet 
were normal.  There were no deformities detected.  There was 
some guarding with his gait.  It was hard for the examiner to 
appreciate if this was from his right knee or his right heel.  
The examiner noted that it could be a combination of both.  
There was some tenderness with pressure over the mid-portion 
of the right calcaneus resulting from the radiologically 
evident right heel spur.  The diagnosis was right heel spur.   

A February 1993 VA neurological examination report reveals 
that the tone and strength of the veteran's lower extremities 
were normal.  Deep tendon reflexes and sensation were normal.  
Gait, turns, tandem walk, heel walk, and toe walk were 
normal.  Romberg was negative.  

In a September 1993 statement, Dr. L.S. stated that upon 
examination of the veteran, there was tenderness to palpation 
of both heels.  The impression, in pertinent part, was 
bilateral plantar fasciitis with bone spur formation. 

A December 1993 Vocational Evaluation Summary indicates that 
the veteran had multiple impairments including right shoulder 
impingement syndrome, bilateral chondromalacia and arthritis 
of knees, left knee reticular release, plantar fasciitis, 
carpal tunnel syndrome, and heel spurs.  He was to avoid 
prolonged sitting, standing, ambulation, reaching, climbing, 
and stooping.  The evaluator indicated that the veteran 
entered and exited chairs in an extremely slow manner.  He 
ambulated cautiously.  He required a work setting in which 
intermittent standing, sitting, and ambulation occurred, as 
prolonged posture in any form appeared to create additional 
pain.  It was noted that the veteran appeared to be 
experiencing an extreme amount of pain.  A part-time on the 
job training structure was recommended, which would hopefully 
progress to full-time work.   

A July 1994 VA examination report indicates that examination 
of the veteran's feet was normal.   

An August 1994 VA examination report reveals that upon 
examination, there was no tenderness of the right foot.  The 
diagnosis, in pertinent part, was no evidence of plantar 
fasciitis at this time.  

In a February 1995 statement, Dr. L.S. stated that the 
veteran had bilateral plantar fasciitis with bone spur 
formation. 

In a June 1995 SSA decision, the SSA determined that the 
veteran was disabled as defined under the Social Security Act 
and he has not performed substantial and gainful work 
activity since May 22, 1994.  The SSA determined that the 
veteran's disabilities consisted of severe generalized 
osteoarthritis (most severe in the knees with patellofemoral 
arthritis), degenerative arthritis of the shoulders, 
bilateral carpal tunnel syndrome, subtrochanteric bursitis of 
the hips, bilateral plantar fasciitis with bone spur 
formation, pilonidal cyst of the coccyx, and dysthymia.  The 
SSA determined that the veteran's disabilities imposed 
significant exertional and non-exertional limitations upon 
his ability to function, that he was unable to return to his 
past relevant work as an Army National Guard supply sergeant 
and self-employed farmer, and he had lacked the residual 
functional capacity for any type of substantial and gainful 
work activity on a full-time basis.  

A March 1996 VA neurological examination report reveals that 
motor examination in the lower extremities was 5/5 in the 
area poas, quadriceps, hamstrings, dorsi, and plantar 
flexion, bilaterally.  Deep tendon reflexes were 2+/4 in the 
Achilles.  There was positive clonus in the Achilles tendons, 
bilaterally.  Plantar reflexes were downward, bilaterally.  
Heel to shin coordination was intact.  The veteran walked 
with a limp.  He was able to walk on his toes and heels.  
Tandem was intact.  Sensory examination was intact to pin 
prick.  

An April 1997 VA X-ray examination of the right foot reveals 
that there were some calcifications in the soft tissue of the 
heel.  Sensory examination was intact in the lower 
extremities.  The veteran was independent with ambulation 
without an antalgic gait.  He did not complain of pain upon 
palpation of the right plantar surface.   

An April 1997 VA orthopedic examination report reveals that 
the veteran complained of pain on the right heel, 
particularly with long distance walking.  The veteran was 
able to ambulate without assistive devices.  

A June 1997 VA examination report indicates that the veteran 
was able to dorsiflex and plantar flex his feet.   

Pertinent Criteria and Analysis

The RO assigned a 10 percent disability evaluation for the 
right calcaneal spur under Diagnostic Code 5284, foot 
injuries.  Under this diagnostic code, a 10 percent 
evaluation is warranted for a moderate foot injury, a 20 
percent evaluation is assigned for moderately severe foot 
injury, and a 30 percent evaluation is assigned for severe 
foot injury.  See 38 C.F.R. § 4.71, Diagnostic Code 5284 
(1998).  A 40 percent disability evaluation is assigned for a 
foot injury with actual loss of use of the foot.  Id.  

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for 
disability evaluation in excess of 10 percent under 
Diagnostic Code 5284.  The VA examination reports indicate 
that the veteran complained of right heel pain associated 
with prolonged standing or walking.  The VA examination 
report dated in December 1992 and the September 1993 
statement by Dr. L.S. reveal that the veteran had tenderness 
over the mid-portion of the right calcaneus with pressure.  
The December 1992 VA examination report reveals that the 
appearance and function of the veteran's feet were normal and 
there were no deformities.  It was noted that the veteran's 
gait was guarded, but it was hard for the examiner to 
appreciate if this was due to the right heel or the right 
knee.  The February 1993 VA neurological examination report 
reveals that the tone and strength of the veteran's lower 
extremities were normal.  Gait, turns, tandem walk, heel 
walk, and toe walk were normal.  VA examination reports, 
dated in 1994, indicate that examination of the veteran's 
feet were normal; there was no evidence of plantar fasciitis.  
The April 1997 VA X-ray examination of the right foot reveals 
that there were some calcifications in the soft tissue of the 
heel.  The April 1997 VA examination report reveals that the 
veteran was independent with ambulation without an antalgic 
gait.  He did not complain of pain upon palpation of the 
right plantar surface.  There is no evidence of loss of use 
of the right foot due to the right calcaneal spur.  

Overall, the Board concludes that the symptomatology more 
nearly approximates the criteria for a moderate foot 
disability when consideration is given to the extent of the 
orthopedic symptoms.  Consequently, a disability evaluation 
in excess of 10 percent is not warranted under Diagnostic 
Code 5284.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  The 
Board concludes that the preponderance of the evidence is 
against the veteran's claim for a disability evaluation in 
excess of 10 percent for the service-connected right 
calcaneal spur.

The Board has examined all other diagnostic codes pertinent 
to disabilities of the foot.  Acquired flatfeet, bilateral 
weak foot, acquired clawfoot, metatarsalgia, hallux valgus, 
hammertoe, and malunion or nonunion of the tarsal or 
metatarsal bones have not been demonstrated.  Consequently, 
Diagnostic Codes 5276 to 5283 are not for application.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5276 to 5283 (1998).  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating to the right calcaneal 
spur.  Furthermore, the Board recognizes that there are 
situations in which the application of 38 C.F.R. §§ 4.40 or 
4.45 is warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in this case, where the diagnostic code 
under which the veteran is rated, 38 C.F.R. § 4.71, 
Diagnostic Code 5284, is not predicated on loss of range of 
motion, §§ 4.40, 4.45,and 4.59 with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In summary, a disability evaluation in excess of 10 percent 
for right calcaneal spur is not warranted for the reasons 
described above.  Thus, the preponderance of the evidence is 
against the veteran's claim for a disability evaluation in 
excess of 10 percent for the service-connected right 
calcaneal spur.

Carpal Tunnel Syndrome on the Left

Factual Background

A January 1991 electromyography (EMG) and nerve conduction 
studies report indicates that there was bilateral median 
sensory nerve injuries, that was very mild in degree on the 
left.  

A January 1993 VA nerve conduction studies revealed that the 
motor conduction velocity was normal in the left median 
nerve.  Distal motor and sensory latencies were normal in the 
upper limits of normal in the left median nerve.    

A February 1993 VA neurological examination report indicates 
that the veteran reported having hand numbness.  He indicated 
that his hands fell asleep at night and ached as well.  This 
awakened him from sleep, but not every night.  The veteran 
indicated that he has worn wrist splints.  Neurological 
examination revealed that tone was normal for both upper 
extremities.  There was Tinel's sign and Phalen's sign on the 
right.  Hoffmann's sign was absent.  Deep tendon reflexes of 
the biceps, triceps, brachioradialis were normal bilaterally.  
Babinski sign was negative on both sides.  Strength was 
normal on both sides.  Sensation was normal to all 
modalities.  Coordination was normal.   

A December 1993 Vocational Evaluation Summary indicates that 
the veteran had multiple impairments including right shoulder 
impingement syndrome, bilateral chondromalacia and arthritis 
of knees, left knee reticular release, plantar fasciitis, 
carpal tunnel syndrome, and heel spurs.  He was to avoid 
prolonged sitting, standing, ambulation, reaching, climbing, 
and stooping. 

At a hearing before the RO in December 1993, the veteran 
stated that his main problem with the carpal tunnel syndrome 
was the pain.  Tr. 26.  The veteran indicated that splints 
did not help.  Tr. 26. The carpal tunnel syndrome kept him 
awake at night.  Tr.  26.  

Service connection for carpal tunnel syndrome on the left was 
established by an RO rating determination in April 1994.  A 
10 percent disability evaluation was assigned effective May 
27, 1993.  The award was based upon service medical records 
showing that the veteran had complaints of bilateral wrist 
pain and the findings of the February 1993 VA examination.    

An August 1994 VA examination report indicates that Tinel's 
and Phalen's signs were unremarkable.  The diagnosis, in 
pertinent part, was history of carpal tunnel syndrome.  

In a June 1995 SSA decision, the SSA determined that the 
veteran was disabled as defined under the Social Security Act 
and he has not performed substantial and gainful work 
activity since May 22, 1994.  The SSA determined that the 
veteran's disabilities consisted of severe generalized 
osteoarthritis (most severe in the knees with patellofemoral 
arthritis), degenerative arthritis of the shoulders, 
bilateral carpal tunnel syndrome, subtrochanteric bursitis of 
the hops, bilateral plantar fasciitis with bone spur 
formation, pilonidal cyst of the coccyx, and dysthymia.  The 
SSA determined that the veteran's disabilities imposed 
significant exertional and non-exertional limitations upon 
his ability to function, that he was unable to return to his 
past relevant work as an Army National Guard supply sergeant 
and self-employed farmer, and he had lacked the residual 
functional capacity for any type of substantial and gainful 
work activity on a full-time basis.  

A September 1995 medical examination report by Dr. W.B., a 
rheumatologist, of the P.V. Medical Group indicates that the 
veteran reported having stiffness in the hands and wrists.  
The veteran indicated that he had quite a bit of numbness and 
tingling in the arms and hands, from the forearms to the 
shoulders, particularly after hammering.  The veteran stated 
that he had been dropping objects.  It was noted that carpal 
tunnel syndrome was diagnosed three years ago by EMG, but he 
did not pursue treatment.  The veteran had used splints for 
awhile.  Examination of the hands and wrists was normal.  The 
impression was history of diffuse joint pain, particularly in 
the hands, knees, and hips.  It was noted that he also had 
symptoms in his wrists.   

A February 1996 VA X-ray examination of the wrists was 
normal.  

A March 1996 VA neurological examination report reveals that 
the veteran reported that his left hand fell asleep at night 
and he had stiffness of the left hand during the day.  The 
examiner noted that the results of a February 1996 EMG were 
indicative of bilateral carpal tunnel syndrome mild on the 
left.  Motor examination revealed that the opponens hallucis 
was 5-/5 on the left.  Grip was 5-/5 on the left.  There was 
a decrease in sensation in the upper extremities in the 
median distribution in both hands to pin prick and 
temperature, but the decreased sensation occurred in the 
thumb, index, and middle fingers of the left hand.  Tinel and 
Phalen's tests were negative; however, with prolonged 
Phalen's maneuver, the veteran started to experience numbness 
in both hands.  The impression was bilateral carpal tunnel 
syndrome, both clinically and on EMG evaluation.  

An April 1997 VA X-ray examination of the wrists was normal.   

An April 1997 VA orthopedic examination report indicates that 
the veteran was right-handed.  He reported that he had 
numbness at night and stiffness during the day.  Examination 
of the left wrist reveals a negative Tinel's sign.  Sensation 
was intact to the digits of the hands, bilaterally, to pin 
prick and light touch.  The strength at the hand using a 
lateral key pinch on the left was 18 pounds, 16 pounds and 18 
pounds on three trials.  The circumference of the left upper 
extremity, 15 centimeters below the lateral epicondyle was 28 
centimeters on the right and 27 1/2 centimeters on the left.  
The strength at wrist extension was 5/5 bilaterally.  The 
impression was right carpal tunnel.  

A June 1997 VA examination report indicates that range of 
motion of the hands was normal.  


Pertinent Criteria and Analysis

The provisions of 38 C.F.R. § 4.120 dictate that neurologic 
disabilities are ordinarily rated in proportion to the 
impairment of motor, sensory or mental function, with special 
consideration of any psychotic manifestations, complete or 
partial loss of use of one or more extremities, speech 
disturbances, impairment of vision, disturbances of gait, 
tremors, visceral manifestations, injury to the skull, etc.  
In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.

The provisions of 38 C.F.R. § 4.123 provide that neuritis, 
cranial or peripheral, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by such organic 
changes will be that for moderate incomplete paralysis.  
38 C.F.R. § 4.123.  

The RO assigned a 10 percent disability evaluation to the 
veteran's carpal tunnel syndrome of the left wrist under 
Diagnostic Code 8515, paralysis of the median nerve.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8515.  Under this 
diagnostic code, if the evidence establishes complete 
paralysis of the median nerve with the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction 
of the thumb, at right angles to palm; flexion of wrist 
weakened; and pain with trophic disturbances, a 70 percent 
evaluation is assigned for complete paralysis of the median 
nerve of the major extremity and a 60 percent evaluation is 
assigned for complete paralysis of the median nerve of the 
minor extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  
A 50 percent disability evaluation is assigned for severe 
incomplete paralysis of the median nerve of the major 
extremity and a 40 percent evaluation is assigned for severe 
incomplete paralysis of the median nerve of the minor 
extremity.  Id.  A  30 percent evaluation is assigned for 
moderate incomplete paralysis of the median nerve of the 
major extremity and a 20 percent evaluation is assigned for 
moderate incomplete paralysis of the median nerve of the 
minor extremity.  Id.  A 10 percent evaluation is assigned 
for mild incomplete paralysis of the median nerve of the 
major or minor extremity.  Id.  

Initially, the Board notes that the veteran's left upper 
extremity is his minor extremity, since he is right-hand 
dominant.  In applying the law to the existing facts, the 
record does not demonstrate the requisite objective 
manifestations for a disability evaluation in excess of 10 
percent for carpal tunnel syndrome on the left under the 
provisions of Diagnostic Code 8515.  The medical evidence of 
record shows that the carpal tunnel syndrome of the left 
causes mild impairment.  The results of the February 1996 EMG 
were indicative of mild carpal tunnel syndrome on the left.  
The VA examination reports indicate that the veteran had 
complaints of stiffness, numbness, and tingling in the left 
hand and wrist.  He also had complaints of pain.  The April 
1993 neurological examination report indicates that tone, 
strength, sensation, and coordination were normal.  A March 
1996 VA neurological examination revealed objective findings 
of decreased sensation in the thumb, index and middle fingers 
of the left hand to pin prick and temperature.  The VA 
examination reports, dated in 1997, indicate that strength of 
wrist extension was 5/5 bilaterally, and range of motion of 
the left hand was normal.  

There is no evidence of complete paralysis of the left median 
nerve, considerable atrophy of the muscles of the thenar 
eminence, or an inability to make a fist.  There is no 
evidence of limitation of motion of the hands, fingers, or 
wrists, or the loss of use of the left hand or wrist.  

Overall, the Board finds that the symptomatology of the 
carpal tunnel syndrome on the left approximates the criteria 
for mild incomplete paralysis of the median nerve on the left 
under Diagnostic Code 8515, when consideration is given to 
the extent of the veteran's neurological symptoms.  The 
medical evidence does not demonstrate that the veteran has 
moderate or severe incomplete paralysis or complete 
paralysis. 

Consequently, the Board finds that a disability evaluation in 
excess of 10 percent is not warranted for carpal tunnel 
syndrome on the left under Diagnostic Code 8515.  38 C.F.R. § 
4.124a, Diagnostic Code 8515.  The Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for a disability evaluation in excess of 10 percent for the 
service-connected carpal tunnel syndrome on the left.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The Board finds no provision upon which to 
assign a higher ratings to the veteran's carpal tunnel 
syndrome on the left.   

The Board further notes that this disability is rated under a 
Diagnostic Code which is not predicated on limitation of 
motion, and that 38 C.F.R. 4.40 and 4.45 with respect to 
pain, are not applicable.  See Johnson v. Brown, 9 Vet. App. 
7, 11 (1996).  The Court has held that where a Diagnostic 
Code is not predicated on limited range of motion, the 
provisions of 38 C.F.R. 4.40 and 4.45, with respect to pain, 
do not apply.  See Johnson v. Brown, supra.  Diagnostic Code 
8515 is not predicated on limited range of motion, and is not 
classified under the Rating Schedule with the musculoskeletal 
system, but as part of the neurological system.  38 C.F.R. 
4.124a (1998). 

In summary, a disability evaluation in excess of 10 percent 
for carpal tunnel syndrome on the left is not warranted, for 
the reasons described above.  The Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for a disability evaluation in excess of 10 percent for the 
service-connected carpal tunnel syndrome on the left.  

Chondromalacia Patella of the Left Knee with Degenerative 
Changes and Internal Derangement of the Right Knee

Factual Background

Service connection for internal derangement of the right knee 
requiring arthroscopy was established by an RO rating 
determination in July 1993.  A 10 percent disability 
evaluation was assigned effective May 27, 1993.  The award 
was based upon service medical records showing that 
chondromalacia patella, bilateral, was diagnosed in February 
1988.  In January 1991, early degenerative joint disease was 
diagnosed.  

A December 1992 VA X-ray examination report reveals that the 
left knee was unremarkable.  X-ray examination of the right 
knee revealed a small calcification in the lateral 
compartment.  The impression was possible loose body in the 
right knee.  

A December 1992 VA examination report reveals that the there 
was 2+ crepitation of the right knee joint.  There was no 
evidence of lateral instability.  Anterior drawer sign was 
negative.  The diagnosis, in pertinent part, was internal 
derangement of the right knee requiring arthroscopy and 
meniscectomy resulting in degenerative arthritis.  

A December 1992 VA general medical examination report 
indicates that the veteran reported having pain and 
occasional collapsing of the right knee.  Examination 
revealed normal flexion of the knees, bilaterally.  The 
diagnosis, in pertinent part, was internal derangement of the 
right knee requiring arthroscopy. 

A February 1993 VA neurological examination report reveals 
that the veteran complained of painful joints.  Examination 
revealed that the knees were tender.  Tone was normal for 
both sides of the lower extremities.  Deep tendon reflexes of 
the patellar, on the left and right, were normal.  Strength 
was normal on both sides.  Sensation was normal to all 
modalities.  Gait, tandem walk, turns, heel walk, and toe 
walk were normal.    

In a September 1993 statement, Dr. L.S. stated that the 
veteran underwent a complete evaluation due to extreme 
discomfort in the knees.  The impression, in pertinent part, 
was bilateral degenerative arthritis of both knees, the right 
more severe, requiring replacement in the near future.  

A December 1993 Vocational Evaluation Summary indicates that 
the veteran had multiple impairments including right shoulder 
impingement syndrome, bilateral chondromalacia and arthritis 
of knees, left knee reticular release, plantar fasciitis, 
carpal tunnel syndrome, and heel spurs.  He was to avoid 
prolonged sitting, standing, ambulation, reaching, climbing, 
and stooping.  The evaluator indicated that the veteran 
entered and exited chairs in an extremely slow manner.  He 
ambulated cautiously.  He required a work setting in which 
intermittent standing, sitting, and ambulation occurred as 
prolonged posture in any form appeared to create additional 
pain.  It was noted that the veteran appeared to be 
experiencing an extreme amount of pain.  A part-time on the 
job training structure was recommended, which would hopefully 
progress to full-time work.   

A March 1994 X-ray examination of the knees, by the Arthritis 
Center, reveals that there was an irregularity along the 
medial femoral condyle on the right.  There was evidence of a 
number of small calcified densities in the joint which 
suggest possible loose bodies.  Patellofemoral irregularity 
was evident.  There were no signs of osteonecrosis.  

In an April 1994 rating decision, service connection for 
chondromalacia patella of the left knee was established.  A 
10 percent disability evaluation was assigned effective May 
27, 1993.  

An April 1994 treatment record from the Arthritis Center 
reveals that the veteran continued to have knee pain 
bilaterally, the right greater than the left.  The assessment 
was knee pain with chondromalacia patella, right greater than 
left.  

A May 1994 operation summary indicates that the veteran 
underwent an arthroscopic examination with debridement of the 
medial femoral condyle of the right knee and patellofemoral 
joint.  He also underwent an arthroscopic examination with 
removal of multiple cartilaginous loose bodies and 
debridement of the medial and lateral femoral condyle in the 
patella.  The postoperative diagnosis was osteoarthritis of 
both knees particularly the medial compartment of the right 
knee and diffusely in the left knee.  

A June 1994 follow-up treatment record by Dr. M.H.M. reveals 
that the veteran had fairly extensive Grade II and Grade III 
changes in his knee, particularly in the patellofemoral 
joint.  Dr. M.H.M. indicated that there was not much more to 
do for the veteran except to give him anti-inflammatories, 
encourage him to lose weight, and do a total knee when he 
could not get around any more.  The veteran was prescribed 
Relafen.    

A July 1994 VA examination report reveals that the veteran 
reported that he had sore joints with constant pains and 
aches in the knees.  Examination of the right knee revealed 
no effusion or ballottements.  There was no crepitance to 
active or passive range of motion.  The veteran had good 
range of motion of the right knee.  There was no atrophy of 
the muscle tissue inferior to the knee or above the knee.  
Examination of the left knee revealed that there was no 
effusion or ballottements noted.  There was no crepitance on 
active or passive range of motion.  There was good range of 
motion of the left knee.  X-ray examination of the knees 
revealed no abnormalities.  The diagnosis, in pertinent part, 
was degenerative joint disease of the bilateral knees, right 
greater than the left.   

An August 1994 VA general medical examination report 
indicates that the veteran reported having pain in most of 
his joints, more in his left knee.  The veteran had been on 
various nonsteroidal anti-inflammatory drugs, the latest 
being Daypro.  Examination revealed that the veteran had full 
flexion and extension of his right knee.  He had more 
limitation of flexion in his left knee.  The diagnosis, in 
pertinent part, was osteoarthritis of multiple joints and 
traumatic arthritis of the right knee by history.  

An August 1994 treatment record from the Arthritis Center 
reveals that the veteran stated that he generally felt a 
little better on Daypro, but that started to fail.  The 
assessment, in pertinent part, was osteoarthritis of the 
knees.  The dosage of Daypro was increased.  

In a February 1995 statement, Dr. L.S. stated that the 
veteran had severe generalized osteoarthritis, most severe in 
the knees, with patellofemoral arthritis.   

An April 1995 VA examination report reveals that the veteran 
reported that he had episodes of instability and difficulty 
ascending or descending stairs.  He reported having constant 
pain in his knee, especially at night and after long periods 
of sitting.  His pain was worse with activity, but also worse 
after extended periods of sitting with his knee in a flexed 
position.  His symptoms of his left knee were the same as the 
right, only slightly worse.  

Examination revealed that range of motion of the right knee 
was zero to 115 degrees with no antero, posterior, or 
mediolateral instability.  There was no palpable click 
consistent with meniscal pathology.  There was no evidence of 
intraarticular effusion.  The patellofemoral grind test was 
positive.  The patella was stable.  There was a mild varus 
deformity to the knee.  Examination of the left knee revealed 
that there was no evidence of antero, posterior, or 
mediolateral instability.  Range of motion was zero degrees 
on extension to 113 degrees of flexion.  The patellofemoral 
grind test was positive on the left, but was not as painful 
as on the right.  The patella was stable.  There was no click 
or pop consistent with meniscal pathology.  There was no 
effusion present.  X-ray examination of the right knee 
revealed early degenerative changes including joint space 
narrowing on the medial side and a small osteochondral loose 
body in the right knee.  X-ray examination of the left knee 
revealed findings similar to the right knee but not as severe 
as on the right, with subchondral sclerosis, medial joint 
space narrowing, and patellofemoral arthritis.  The 
assessment, in pertinent part, was bilateral knee pain of 
degenerative nature as documented by the arthroscopies.  The 
examiner noted that the veteran's complaints of bilateral 
knee pain are that of degenerative arthritis and have been 
documented by his private physician.  

In a June 1995 SSA decision, the SSA determined that the 
veteran was disabled as defined under the Social Security Act 
and he has not performed substantial and gainful work 
activity since May 22, 1994.  The SSA determined that the 
veteran's disabilities consisted of severe generalized 
osteoarthritis (most severe in the knees with patellofemoral 
arthritis), degenerative arthritis of the shoulders, 
bilateral carpal tunnel syndrome, subtrochanteric bursitis of 
the hips, bilateral plantar fasciitis with bone spur 
formation, pilonidal cyst of the coccyx, and dysthymia.  The 
SSA determined that the veteran's disabilities imposed 
significant exertional and non-exertional limitations upon 
his ability to function, that he was unable to return to his 
past relevant work as an Army National Guard supply sergeant 
and self-employed farmer, and he had lacked the residual 
functional capacity for any type of substantial and gainful 
work activity on a full-time basis.  

A September 1995 examination report by Dr. K.B., a 
rheumatologist, indicates that the veteran reported having a 
great deal of pain in his knees, particularly after standing 
or any kind of activity.  He had been taking Ambien for the 
past several months.  He indicated that walking caused a 
great deal of pain and the stairs in his home caused his 
knees to hurt very bad.  The veteran felt that his knees do 
give out, feeling quite weak.  It was noted that the veteran 
had been on a variety of nonsteriodal anti-inflammatories.  
Examination of the knees revealed full range of motion but 
there was some crepitance, particularly in the subpatellar 
position and no effusions.  There were no red, hot, or 
swollen joints or any apparent skin or nail changes at any 
site.  The impression was history of diffuse joint pains 
particularly in the knees, hips, and hands.  

A January 1996 VA X-ray examination of the left knee was 
normal.  There were no remarkable degenerative or 
inflammatory changes detected. 

A February 1996 VA examination report reveals that the 
veteran reported having some improvement of the right knee 
after a knee replacement, however, he has had steroid shots 
approximately five months apart with some improvement.  The 
veteran still had difficulty with stairs with his knees and 
he had difficulty with prolonged sitting.  He took aspirin 
for his knees.  Examination revealed that the veteran had 
some swelling of the knees.  There were no deformities or 
ligamentous laxity.  Range of motion of the right knee was to 
118 degrees.  Range of motion of the left knee was to 120 
degrees.  The diagnosis, in pertinent part, was degenerative 
arthritis of both knees, the left greater than the right, and 
anterior loose body of the right knee.       

A February 1996 VA X-ray examination of the knees revealed 
mild cartilage narrowing in each of the medial femoral tibial 
compartments from osteoarthritis, the left greater than the 
right, with some slight increased eburnation on the left 
medial tibial plateau.  There was a 5 millimeter loose body 
on the right.  No joint effusion was detected.  There were 
minimal patellofemoral osteophytosis from degenerative 
changes bilaterally.  The impression was mild bilateral 
medial femoral tibial compartment cartilage narrowing, the 
left greater than the right and an anterior right loose body.   

A March 1996 VA neurological examination report reveals that 
the veteran walked with a limp.  Motor examination of the 
lower extremities was 5/5 in the area psoas, quadriceps, 
hamstring, dorsi, and plantar flexion, bilaterally.  Deep 
tendon reflexes were 3/4 in the patella reflexes and 2+/4 in 
the Achilles.  There was positive clonus in the Achilles 
Tendon.  Plantar reflexes were downward, bilaterally.  Heel 
to shin coordination was intact.  The veteran walked with a 
limp.  He was able to walk on his toes and heels.  Tandem was 
intact.  Sensory examination was intact to pin prick.  

A March 1997 MRI of the right knee revealed a medial meniscus 
injury and probable intra-articular cyst related to the 
posterior cruciate ligament.  Small joint effusion was noted.  
The anterior cruciate and lateral meniscus were intact.  The 
patella ligament and collateral ligaments were intact.  

An April 1997 VA X-ray examination of the right knee revealed 
minimal degenerative changes.  There was some chondromalacia 
involving the patella.  There was slight sharpening of the 
intercondylar eminencies.  

An April 1997 VA orthopedic examination report indicates that 
the veteran's current medications included Neurontin for 
arthritis, Norflex, Trazodone, Phentermine, Pondimin, Motrin, 
and Tylenol.  The veteran reported that he has not worked 
since 1992 when he was discharged from the military.  He was 
able to ambulate without an assistive device.  He was able to 
drive and was independent with his activities of daily 
living.  The veteran helped with the housework at home, 
grocery shopped, washed, cooked, did laundry, and vacuumed.  

Examination of the knees revealed that the veteran had good 
full range of motion of the knees.  He had marked crepitus of 
the knees, bilaterally.  Strength of knee extension was 5/5 
bilaterally.  Deep tendon reflexes was 2+/ 4 at the patellae.  
Sensory examination was intact in the lower extremities, 
bilaterally.  The veteran was independent with ambulation and 
he did not have an antalgic gait.  The impression, in 
pertinent part, was osteoarthritis of the knees, bilaterally.  
The examiner noted that currently, the veteran was 
independent with ambulation, was able to ambulate without an 
assistive device, and was able to complete his own self-care 
needs.  He was also able to assist in the home.  Concerning 
the veteran's ability to be employed, the examiner indicated 
that he would probably be able to do light duty but he would 
have difficulty lifting particularly over 5 to 10 pounds due 
to his complaints of shoulder and back pain and the arthritis 
of the knees.  

An April 1997 VA neurological examination report indicates 
that deep tendon reflexes were symmetric.  Strength was 
normal.  No drift was present.  Coordination revealed good 
heel-to-shin.  Gait was narrow based and steady.  Heel and 
toe walking were done without difficulty.  Romberg was 
negative.  Neurological examination was normal.  

A June 1997 VA examination report indicates that the 
veteran's number one complaint was arthritis of the major 
joints.  The veteran was taking Dolobid for his arthritic 
type pain.  Range of motion of the knees was zero to 
approximately 100 degrees.  There was some crepitus noted 
with attempted flexion to the right knee; this was not 
significant and the knee did not appear swollen.  
Neurological examination revealed that sensorium was intact.  
Deep tendon reflexes were intact and symmetrical without 
pathological reflexes elicited.  The diagnosis, in pertinent 
part, was long-standing history of chronic joint pain with 
previous diagnosis of osteoarthritis and no history of 
rheumatoid arthritis, and status post multiple arthroscopic 
procedures to bilateral knees approximately four procedures 
to the right knee and one to the left.   

Chondromalacia Patella of the Left Knee with Degenerative 
Changes

Pertinent Criteria and Analysis

The RO assigned a 10 percent disability evaluation to the 
veteran's chondromalacia patella of the left knee with 
degenerative changes under the provisions of Diagnostic Code 
5257, impairment of the knee.  Under Diagnostic Code 5257, a 
10 percent disability evaluation is warranted for slight 
impairment of the knee, a 20 percent evaluation is warranted 
for moderate impairment, and a 30 percent evaluation is 
warranted for severe impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1998). 

The Rating Schedule provides that the range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II (1998).

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 10 percent under 
Diagnostic Code 5257.  The evidence of record shows that the 
symptomatology of the left knee disability consists of knee 
pain, slight limitation of motion with pain on motion, 
crepitance, intermittent swelling, and intermittent 
tenderness.   

The evidence of record shows that the veteran has complaints 
of left knee pain.  Treatment records from the Arthritis 
Center, dated in April 1994, reflect a diagnosis of knee pain 
with chondromalacia patella, right greater than left.  The 
medical evidence shows that the veteran took pain medication 
and anti-inflammatory drugs for his left knee pain.  VA 
examination reports indicate that in April 1995, he reported 
that he had difficulty ascending or descending stairs.  He 
stated that he had constant pain in the left knee, especially 
at night or after long periods of sitting.  He stated that 
his knee pain was worse with activity.  A September 1995 
examination report by a rheumatologist indicates that the 
veteran reported having a great deal of pain particularly 
after standing or after any kind of activity.  The veteran 
reported that walking caused a great deal of pain and stairs 
caused his knees to hurt very bad.  

There is objective evidence of slight limitation of motion of 
the left knee with pain.  There are no objective findings of 
recurrent subluxation or lateral instability, despite the 
veteran's complaints of instability.  Upon VA examination in 
December 1992, the veteran had normal flexion of the left 
knee.  A February 1993 VA neurological examination report 
indicates that the left knee was tender.  Tone, deep tendon 
reflexes, strength, and sensation were normal for the left 
lower extremity.  Gait, tandem walk, turns, heel walk and toe 
walk were normal.  Upon VA examination in July 1994, there 
was no evidence of effusion, ballottements, or crepitance.  
There was good range of motion of the left knee.  Upon VA 
examination in August 1994, the veteran had some limitation 
of flexion of the left knee.  Upon VA examination in April 
1995, there was no evidence of antero, posterior, or 
mediolateral instability of the left knee.  The patella was 
stable.  There was no click or pop consistent with the 
meniscal pathology.  There was no effusion.  Range of motion 
of the left knee was zero degrees to 113 degrees.  A 
September 1995 examination report by a rheumatologist 
indicates that upon examination, there was full range of 
motion of the left knee and some crepitance.  There were no 
effusion, red, hot or swollen joints, or any apparent skin 
changes.  Upon VA examination in February 1996, there was 
some swelling of the left knee.  There were no deformities or 
ligamentous laxity.  Range of motion of the left knee was to 
120 degrees.  A March 1996 neurological examination report 
indicates that motor examination of the lower extremity was 
normal.  The veteran walked with a limp.  Upon VA examination 
in April 1997, the veteran had good range of motion of the 
left knee.  There was marked crepitance of the knee.  
Strength of the left knee was 5/5; sensory examination was 
intact.  The veteran was independent with ambulation and he 
did not have an antalgic gait.  The impression, in pertinent 
part, was osteoarthritis of the left knee.  The examiner 
indicated that the veteran reported that he was able to 
drive, do housework, grocery shop, do laundry, and vacuum at 
home.  An April 1997 neurological examination report 
indicates that strength was normal, gait steady, and heel and 
toe walking was done without difficulty.  Upon VA examination 
in June 1997, range of motion of the left knee was zero to 
approximately 100 degrees. 

Overall, the Board finds the symptomatology approximates the 
criteria for slight impairment of the knee under Diagnostic 
Code 5257, when consideration is given to the extent of the 
orthopedic symptoms.  The medical evidence does not 
demonstrate that the veteran has more than slight impairment 
of the left knee.  As discussed above, there is no evidence 
of lateral instability or recurrent subluxation of the left 
knee.  Thus, the Board finds that a 10 percent disability 
rating is appropriate under Diagnostic Code 5257, and a 
disability rating in excess of 10 percent is not warranted.  
Diagnostic Code 5257.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

As noted above, there are situations in which the application 
of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, in this case, where 
the diagnostic code under which the veteran is rated, 38 
C.F.R. § 4.71, Diagnostic Code 5257, is not predicated on 
loss of range of motion, §§ 4.40, 4.45,and 4.59 with respect 
to pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

A knee disability may also be rated under Diagnostic Codes 
5260 and 5261, limitation of flexion and extension of the 
knee joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
5261 (1998).  Under Diagnostic Code 5260, limitation of 
flexion of the knee to 60 degrees warrants a noncompensable 
evaluation, limitation of flexion to 45 degrees will result 
in the assignment of a 10 percent rating, limitation of 
flexion to 30 degrees warrants a 20 percent evaluation and 
limitation of flexion to 15 degrees warrants a 30 percent 
evaluation, the highest schedular evaluation under this 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(1998).

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants 10 
percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.  Limitation of extension of the 
knee to 30 degrees warrants a 40 percent evaluation and 
limitation of extension of the knee to 45 degrees warrants a 
50 percent evaluation, the highest schedular evaluation under 
this diagnostic code.  Id.

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 10 percent under 
Diagnostic Codes 5260 or 5261. 

The medical evidence of record shows that from 1994 to 1997, 
there was no limitation of extension of the left knee.  
Flexion of the left knee ranged from 100 to 120 degrees.  VA 
examinations reports dated in December 1992, July 1994, 
August 1994, September 1995, and April 1997 indicate that 
flexion of the left knee was normal.  In order for a 
disability evaluation in excess of 10 percent to be assigned 
under Diagnostic Code 5260, flexion must be limited to 30 
degrees or less.  In order for a disability evaluation in 
excess of 10 percent to be assigned under Diagnostic Code 
5261, extension must be limited to 15 degrees or more.  As 
noted above, the veteran is able to flex his left knee well 
beyond 30 degrees and he has normal extension of the left 
knee.  Thus, the Board concludes that a disability evaluation 
in excess of 10 percent is not warranted for the left knee 
under Diagnostic Codes 5260 or 5261.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knee joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, as noted above, the veteran has 
complaints of left knee pain, especially at night or after 
prolonged periods of sitting.  The pain was worse with 
activity.  He reported that he had pain with walking and that 
stairs caused his knees to hurt very bad.  However, the 
medical examination reports and treatment records revealed no 
objective findings of weakness, atrophy, effusion, or 
instability of the left knee joint.  There was no objective 
evidence of red, hot, and swollen joints or skin changes.  A 
February 1993 VA neurological examination report indicates 
that tone, strength, and sensation was normal for the left 
lower extremity.  Gait, tandem walk, heel walk, and toe walk 
were normal.  A March 1996 VA neurological examination report 
reveals that motor examination on the lower extremities was 
normal.  Heel to shin coordination was intact.  Sensory 
examination was intact to pin prick.  An April 1997 VA 
neurological examination report reveals that strength was 
normal.  Coordination revealed good heel to shin.  Heel and 
toe walking were done without difficulty.   

Regarding the veteran's ability to perform normal working 
movements of the left knee, he reported having knee pain with 
prolonged sitting, climbing, and descending stairs, or with 
activity.  However, at the April 1997 VA examination, the 
veteran reported that he helped with the housework at home.  
He was able to grocery shop, wash, cook, and vacuum.  The 
examiner noted that the veteran was able to ambulate without 
an assistive device and he did not have an antalgic gait.  He 
was independent with his activities of daily living.  
Concerning his ability to be employed, the examiner indicated 
that the veteran would probably be able to do light duty, but 
he would have difficulty lifting over 5 to 10 pounds due to 
his complaints of shoulder and back pain and arthritis of the 
knees.  The Board acknowledges that in June 1995, the SSA 
determined that the veteran was disabled as defined by the 
Social Security Act due to the veteran's disabilities, which 
imposed significant exertional and non-exertional limitations 
on his ability to function.  The Board points out that this 
determination was based upon all of the veteran's 
disabilities, not solely on the left knee disability.  The 
Board finds that the veteran's demonstrable dysfunction 
caused by pain does not exceed that which would warrant a 10 
percent rating.  The Board finds that 38 C.F.R. §§ 4.40, 
4.45, and 4.59 do not provide a basis for a higher evaluation 
under Diagnostic Codes 5260 or 5261. 

The veteran's left knee disability may also be rated under 
Diagnostic Code 5003, degenerative arthritis.  Diagnostic 
Code 5003 specifies that degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1998).  Limitation of motion 
of the knee is rated under Diagnostic Code 5260 and 5261.  An 
April 1995 VA examination report reflects a diagnosis of 
bilateral knee pain of degenerative nature as documented by 
the arthroscopies.  X-ray examination of the left knee 
revealed subchondral sclerosis, medial joint space narrowing, 
and patellofemoral arthritis.  A February 1996 VA X-ray 
examination revealed mild cartilage narrowing in the medial 
femoral tibial compartments from osteoarthritis, the left 
greater than the right, with some slight increased eburnation 
on the left medial tibial plateau.  As discussed above, a 
disability evaluation in excess of 10 percent is not 
warranted under Diagnostic Codes 5260 and 5261.  Thus, a 
higher disability evaluation for the service-connected left 
knee disability is not warranted under Diagnostic Code 5003.   

The veteran's claim must also be viewed in light of 
VAOPGCPREC 23-97 (hereinafter G.C. Prec. Op. 23-97) and 
VAOPGCPREC 9-98 (hereinafter G.C. Prec. Op. 9-98).  In G.C. 
Prec. Op. 23-97, General Counsel stated that when a knee 
disorder is rated under Diagnostic Code 5257 and a veteran 
also has limitation of knee motion which at least meets the 
criteria for a zero percent evaluation under Diagnostic Code 
5260 or 5261, separate evaluations may be assigned.  In G.C. 
Prec. Op. 9-98, General Counsel stated if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59. 

The veteran is currently receiving a 10 percent evaluation 
under Diagnostic Code 5257 for his left knee disability.  As 
discussed above, the 10 percent evaluation is based upon the 
veteran's slight impairment of the left knee and the symptoms 
of the left knee disability include pain, slight limitation 
of motion with pain, crepitance, intermittent swelling, and 
intermittent tenderness.  There is X-ray evidence of 
arthritis of the left knee.  However, there are no objective 
findings of lateral instability of the left knee.  
Consequently, separate evaluations under Diagnostic Code 5257 
and Diagnostic Codes 5260 or 5261 or 38 C.F.R. § 4.59 are not 
warranted.  

The Board has examined all other diagnostic codes pertinent 
to the knee.  There was no evidence of ankylosis of the knee.  
Consequently, Diagnostic Code 5256 is not for application.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (1998).  There is 
also no evidence of malunion or nonunion of the tibia and 
fibula.  Thus, Diagnostic Code 5262 for impairment of the 
tibia and fibula is not for application in this case.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5262 (1998).  

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign a higher rating.

In summary, after considering all possible rating criteria, a 
disability evaluation in excess of 10 percent for 
chondromalacia patella of the left knee with degenerative 
changes is not warranted for the reasons described above.  
The Board concludes that the preponderance of the evidence is 
against the veteran's claim for a disability evaluation in 
excess of 10 percent for the service-connected chondromalacia 
patella of the left knee with degenerative changes.    

Internal Derangement of the Right Knee

The RO assigned a 10 percent disability evaluation to the 
veteran's internal derangement of the right knee requiring 
arthroscopy under the provisions of Diagnostic Code 5257, 
impairment of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1998). 

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 10 percent under 
Diagnostic Code 5257.  The medical evidence of record shows 
that the veteran has slight impairment of the right knee.  
His symptoms consist of pain, slight limitation of motion 
with pain, crepitance, intermittent swelling, and 
intermittent tenderness.  

The medical evidence of record shows that the veteran has 
complaints of right knee pain.  The medical treatment records 
and examination reports, dated in 1992, 1993, and 1994, 
indicate that the veteran had right knee pain.  Treatment 
records from the Arthritis Center, dated in April 1994, 
reflect a diagnosis of knee pain with chondromalacia patella, 
right greater than left.  The medical evidence shows that the 
veteran took pain medication and anti-inflammatory drugs for 
his right knee pain.  VA examination reports indicate that in 
April 1995, he reported having difficulty ascending or 
descending stairs and constant pain in his knee especially at 
night or after long periods of sitting; the pain worsened 
with activity.  A September 1995 examination report by a 
rheumatologist indicates that the veteran reported that 
walking caused a great deal of pain and stairs caused his 
knees to hurt very bad.  A February 1996 VA examination 
report indicates that the veteran reported having some 
improvement with his right knee after the knee replacement, 
but he still had difficulty with stairs and prolonged 
sitting.  

There is objective evidence of slight limitation of motion of 
the right knee with pain.  There is no objective evidence of 
recurrent subluxation or lateral instability.  Upon VA 
examination in December 1992, the veteran had normal flexion 
of the right knee.  A February 1993 VA neurological 
examination report indicates that the right knee was tender.  
Tone, deep tendon reflexes, strength, and sensation were 
normal for the right lower extremity.  Gait, tandem walk, 
turns, heel walk and toe walk were normal.  Upon VA 
examination in July 1994, there was no evidence of effusion, 
ballottements, or crepitance.  There was good range of motion 
of the right knee.  Upon VA examination in August 1994, the 
veteran had full flexion and extension of the right knee.  
Upon VA examination in April 1995, there was no evidence of 
antero, posterior, or mediolateral instability of the left 
knee.  The patella was stable. There was no click or pop 
consistent with the meniscal pathology.  There was no 
effusion.  Range of motion of the right knee was zero degrees 
to 115 degrees.  A September 1995 examination report by a 
rheumatologist indicates that upon examination, there was 
full range of motion and some crepitance.  There was no 
effusion, red, hot or swollen joints, or any apparent skin 
changes.  Upon VA examination in February 1996, there was 
some swelling of the right knee.  There were no deformities 
or ligamentous laxity.  Range of motion of the right knee was 
to 118 degrees.  A March 1996 neurological examination report 
indicates that motor examination of the lower extremity was 
normal.  The veteran walked with a limp.  Upon VA examination 
in April 1997, the veteran had good range of motion of the 
right knee.  There was marked crepitance of the knee.  
Strength of the right knee was 5/5; sensory examination was 
intact.  The veteran was independent with ambulation and he 
did not have an antalgic gait.  The impression, in pertinent 
part, was osteoarthritis of the right knee.  An April 1997 
neurological examination report indicates that strength was 
normal, gait steady, and heel and toe walking was done 
without difficulty.  The veteran was independent with 
ambulation and he did not have an antalgic gait.  The 
impression, in pertinent part, was osteoarthritis of the left 
knee.  The examiner indicated that the veteran reported that 
he was able to drive, do housework, grocery shop, do laundry, 
and vacuum at home.  Upon VA examination in June 1997, range 
of motion of the right knee was zero to approximately 100 
degrees. 

Overall, the Board finds the symptomatology approximates the 
criteria for slight impairment of the right knee under 
Diagnostic Code 5257, when consideration is given to the 
extent of the orthopedic symptoms.  The medical evidence does 
not demonstrate that the veteran has more than slight 
impairment of the right knee.  As discussed above, there is 
no evidence of lateral instability or recurrent subluxation 
of the right knee.  Thus, the Board finds that a 10 percent 
disability rating is appropriate under Diagnostic Code 5257, 
and a disability rating in excess of 10 percent is not 
warranted.  Diagnostic Code 5257.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

As noted above, there are situations in which the application 
of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, in this case, where 
the diagnostic code under which the veteran is rated, 38 
C.F.R. § 4.71, Diagnostic Code 5257, is not predicated on 
loss of range of motion, §§ 4.40, 4.45,and 4.59 with respect 
to pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

As noted above, a knee disability may also be rated under 
Diagnostic Codes 5260 and 5261, limitation of flexion and 
extension of the knee joint.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261 (1998).  In applying the law 
to the existing facts, the record does not demonstrate the 
requisite objective manifestations for a disability 
evaluation in excess of 10 percent for the right knee 
disability under Diagnostic Codes 5260 or 5261.  The medical 
evidence of record shows that from 1994 to 1997, there was no 
limitation of extension of the right knee.  Flexion of the 
right was limited to 100 to 118 degrees.  VA examinations 
reports, dated in December 1992, July 1994, August 1994, 
September 1995, and April 1997 indicate that flexion of the 
right knee was normal.  In order for a disability evaluation 
in excess of 10 percent to be assigned to the right knee 
disability under Diagnostic Code 5260, flexion must be 
limited to 30 degrees or less.  In order for a disability 
evaluation in excess of 10 percent to be assigned under 
Diagnostic Code 5261, extension must be limited to 15 degrees 
or more.  As noted above, the veteran is able to flex his 
right knee well beyond 30 degrees and he has normal extension 
of the left knee.  Thus, the Board concludes that a 
disability evaluation in excess of 10 percent is not 
warranted for the right knee disability under Diagnostic 
Codes 5260 or 5261.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 
and 5261.

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knee joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, as noted above, the veteran has 
complaints of right knee pain, especially at night or after 
prolonged periods of sitting, which was worse with activity.  
He reported that he had pain with walking and climbing or 
descending stairs.  

However, the medical examination reports and treatment 
records revealed no objective findings of weakness, atrophy, 
effusion, or instability of the right knee joint.  There was 
no objective evidence of red, hot, and swollen joints or skin 
changes.  A February 1993 VA neurological examination report 
indicates that tone, strength, and sensation was normal for 
the right lower extremity.  Gait, tandem walk, heel walk, and 
toe walk were normal.  A March 1996 VA neurological 
examination report reveals that motor examination on the 
lower extremities was normal.  Heel to shin coordination was 
intact.  Sensory examination was intact to pin prick.  An 
April 1997 VA neurological examination report reveals that 
strength was normal.  Coordination revealed good heel to 
shin.  Heel and toe walking were done without difficulty.  
The April 1997 VA examination report indicates that the 
veteran reported that he helped with the housework at home.  
He was able to grocery shop, wash, cook, and vacuum.  The 
examiner noted that the veteran was able to ambulate without 
an assistive device and he did not have an antalgic gait.  He 
was independent with his activities of daily living.  
Concerning his ability to be employed, the examiner indicated 
that the veteran would probably be able to do light duty, but 
he would have difficulty lifting over 5 to 10 pounds due to 
his complaints of shoulder and back pain and arthritis of the 
knees.  The Board acknowledges that in June 1995, the SSA 
determined that the veteran was disabled as defined by the 
Social Security Act due to the veteran's disabilities, which 
imposed significant exertional and non-exertional limitations 
on his ability to function.  The Board points out that this 
determination was based upon all of the veteran's 
disabilities, not solely on the right knee disability.  The 
Board finds that the veteran's demonstrable dysfunction 
caused by pain does not exceed that which would warrant a 10 
percent rating.  Thus, the Board finds that 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 do not provide a basis for a higher 
evaluation under Diagnostic Codes 5260 or 5261. 

The veteran's right knee disability may also be rated under 
Diagnostic Code 5003, degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (1998).  Diagnostic Code 5003 
specifies that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1998).  Limitation of motion of the 
knee is rated under Diagnostic Code 5260 and 5261.  An April 
1995 VA examination report reflects a diagnosis of bilateral 
knee pain of degenerative nature as documented by the 
arthroscopies.  X-ray examination of the right knee revealed 
early degenerative changes including joint space narrowing on 
the medial side.  A February 1996 VA X-ray examination 
revealed mild cartilage narrowing in the medial femoral 
tibial compartments from osteoarthritis.  As discussed above, 
a disability evaluation in excess of 10 percent is not 
warranted for the right knee disability under Diagnostic 
Codes 5260 and 5261.  Thus, a higher disability evaluation 
for the service-connected right knee disability is not 
warranted under Diagnostic Code 5003.   

The veteran's claim must also be viewed in light of G.C. 
Prec. Op. 23-97 and G.C. Prec. Op. 9-98.  The veteran is 
currently receiving a 10 percent evaluation under Diagnostic 
Code 5257 for his right knee disability.  As discussed above, 
the 10 percent evaluation is based upon the veteran's slight 
impairment of the right knee and the symptoms of the right 
knee disability include pain, slight limitation of motion 
with pain, crepitance, intermittent swelling, and 
intermittent tenderness.  There is X-ray evidence of 
arthritis of the right knee.  However, there are no objective 
findings of lateral instability of the right knee.  
Consequently, separate evaluations under Diagnostic Code 5257 
and Diagnostic Codes 5260 or 5261 or 38 C.F.R. § 4.59 are not 
warranted.  

The Board has examined all other diagnostic codes pertinent 
to the knee.  There was no evidence of ankylosis of the knee.  
Consequently, Diagnostic Code 5256 is not for application.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (1998).  There is 
also no evidence of malunion or nonunion of the tibia and 
fibula.  Thus, Diagnostic Code 5262 for impairment of the 
tibia and fibula is not for application in this case.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5262 (1998).  

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign a higher rating.

In summary, after considering all possible rating criteria, a 
disability evaluation in excess of 10 percent for internal 
derangement of the right knee is not warranted for the 
reasons described above.  The Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for a disability evaluation in excess of 10 percent for the 
service-connected internal derangement of the right knee.   

Pilonidal Cyst of the Coccyx

Factual Background

Service connection for pilonidal cyst of the coccyx was 
established by an RO rating determination in July 1993.  A 
noncompensable disability evaluation was assigned effective 
May 27, 1993.  The award was based upon a December 1970 
service examination report reflecting a diagnosis of a 
pilonidal sinus and the findings of the December 1992 VA 
examination.  

A December 1992 VA examination report reveals that the 
veteran reported having coccygeal pain.  Examination revealed 
a pilonidal sinus in the region which was described as being 
painful by the veteran.  There was no neurological 
involvement.  The diagnosis was pilonidal cyst of the 
coccygeal region. 

At a hearing before the RO in December 1993, the veteran 
stated that his tail bone area was very sore most of the time 
and that sitting on anything other than a cushion was 
painful.  Tr. 16.  This pain occurred two or three times a 
day and it made sitting for a protracted period of time 
difficult.  Tr. 16.   

A July 1994 VA examination report indicates that examination 
of the coccyx revealed no pilonidal cyst or fissure type 
activity.  There was some tenderness to the coccyx with 
palpation of the inferior aspect.  X-ray examination of the 
sacrum and coccyx revealed no abnormality.   

In a June 1995 SSA decision, the SSA determined that the 
veteran was disabled as defined under the Social Security Act 
and he has not performed substantial and gainful work 
activity since May 22, 1994.  The SSA determined that the 
veteran's disabilities consisted of severe generalized 
osteoarthritis (most severe in the knees with patellofemoral 
arthritis), degenerative arthritis of the shoulders, 
bilateral carpal tunnel syndrome, subtrochanteric bursitis of 
the hops, bilateral plantar fasciitis with bone spur 
formation, pilonidal cyst of the coccyx, and dysthymia.  The 
SSA determined that the veteran's disabilities imposed 
significant exertional and non-exertional limitations upon 
his ability to function, that he was unable to return to his 
past relevant work as an Army National Guard supply sergeant 
and self-employed farmer, and he had lacked the residual 
functional capacity for any type of substantial and gainful 
work activity on a full-time basis.  

A February 1996 VA examination report reflects a diagnosis, 
in pertinent part, of pilonidal cyst by history.  Upon 
examination, there was a small, hard knot at the bottom of 
the coccyx with no opening which was suggestive of a cyst.  

A May 1997 VA examination report reveals that the veteran 
reported that he has had no symptoms relating to the 
pilonidal cyst except on occasion, when he sits for a 
prolonged period of time on hard surfaces. There was no 
history of infection in that area.  Upon examination, the 
veteran's general condition was good.  Examination of the 
sacrococcygeal region revealed the presence of a very small 
dimple at the lower part over the sacrum.  There were no 
signs of inflammation around this.  There was no cyst that 
could be palpated in that area.  The dimple was shallow and 
superficial.  Next to this, approximately one inch away, in 
the left gluteal region, there was a small protrusion over 
the skin which was from an underlying soft tissue cyst.  This 
was not related to the pilonidal cyst.  The examiner 
concluded that the veteran had a dimple in the sacral region 
which suggested the presence of a pilonidal cyst.  The 
examiner indicated that there was no evidence of inflammation 
or complications of the cyst at any time.  The examiner 
stated that the cyst was permanent in nature and the 
employability of the veteran was not affected unless the 
employment involved prolonged sitting in a hard surface.  The 
diagnosis was pilonidal cyst conformed by the presence of a 
dimple in the sacrococcygeal region. 

Pertinent Criteria and Analysis

The RO assigned a zero percent disability evaluation to the 
veteran's pilonidal cyst of the coccyx under Diagnostic Code 
7819, new growths, benign, skin.  38 C.F.R. § 4.118, 
Diagnostic Code 7819.  The Rating Schedule provides that 
unless otherwise provided, disabilities rated under 
Diagnostic Code 7819 are rated as eczema, dependent upon 
location, extent, and repugnant or otherwise disabling 
character of manifestations.  38 C.F.R. § 4.118.  The Rating 
Schedule notes that the most repugnant conditions may be 
submitted for Central Office rating with several unretouched 
photographs.  Total disability ratings may be assigned 
without reference to Central Office in the most severe cases 
of pemphigus and dermatitis exfoliativa with constitutional 
symptoms.  38 C.F.R. § 4.118 (1998).  

Eczema is rated under Diagnostic Code 7806, eczema.  
38 C.F.R. § 4.118, Diagnostic Code 7806.  Under this 
diagnostic code, a noncompensable evaluation is warranted for 
eczema with slight, if any, exfoliation, exudation, or 
itching on a nonexposed surface or small area.  38 C.F.R. § 
4.118, Diagnostic Code 7806.  A 10 percent evaluation 
requires exfoliation, exudation, or itching and involvement 
of an exposed surface or extensive area.  Id.  A 30 percent 
evaluation requires constant exudation or itching, extensive 
lesions, or marked disfigurement.  Id.  A 50 percent 
evaluation requires ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations or 
exceptionally repugnant disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (1998). 

The medical evidence of record does not demonstrate the 
requisite objective manifestations for a compensable 
disability evaluation for the pilonidal cyst of the coccyx 
under Diagnostic Code 7806.  The medical evidence of record 
shows that the veteran had complaints of pain in the 
coccygeal region with prolonged sitting on a hard surface.  
There are objective examination findings of tenderness of the 
coccyx with palpation of the interior aspect and a dimple in 
the sacral region which suggested the presence of a pilonidal 
cyst.  

There is no evidence of itching, exfoliation, exudation, 
extensive lesions, marked or exceptionally repugnant 
disfigurement, ulcerations, or systemic or nervous 
manifestations.  The Board finds that overall, the 
objectively demonstrated manifestations associated with the 
service-connected pilonidal cyst of the coccyx does not 
support a compensable evaluation.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.118, Diagnostic Code 7806.  The Board concludes 
that the preponderance of the evidence is against the 
veteran's claim for a compensable disability evaluation for 
the service-connected pilonidal cyst of the coccyx.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board finds no provision upon which to assign a higher 
ratings to the veteran's pilonidal cyst of the coccyx.   

In summary, a compensable evaluation is not warranted for the 
veteran's pilonidal cyst of the coccyx for the reasons 
described above.  Thus, the preponderance of the evidence is 
against the veteran's claim for a compensable disability 
evaluation for pilonidal cyst of the coccyx.   


ORDER

Entitlement to service connection for a right hip disability, 
a left hip disability, a back disability, and a left shoulder 
disability is denied.

Entitlement to an increased evaluation for migraine headaches 
is denied.  

Entitlement to an increased evaluation for postoperative 
status, resection of the right coracoacromial ligament and 
excision distal clavicle with acromial clavicular arthritis 
of the right shoulder, post traumatic, with limitation of 
motion is denied.  

Entitlement to an increased evaluation for right calcaneal 
spur is denied.  

Entitlement to an increased evaluation for carpal tunnel 
syndrome on the left is denied.  

Entitlement to an increased evaluation for chondromalacia 
patella of the left knee with degenerative changes is denied.

Entitlement to an increased evaluation for internal 
derangement of the right knee is denied.

Entitlement to an increased evaluation for pilonidal cyst of 
the coccyx is denied.  


REMAND

The veteran asserts that he is entitled to an increased 
evaluation for right carpal tunnel syndrome.  At a June 1997 
VA examination, the veteran indicated that in September or 
October 1996, he underwent right carpal tunnel surgery at the 
G.S. Hospital by Dr. Meyer.  It does not appear that the RO 
attempted to obtain these records.  

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The VA has a duty to assist the veteran in the 
development of facts pertinent to a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998).  Fulfillment of the VA's duty to assist includes 
assisting the veteran in securing clinical and treatment 
records when such records exist, but are not on file.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The Board finds that the RO should 
attempt to obtain, and to associate with the claims folder, 
the hospital records reflecting the surgery and treatment of 
the right carpal tunnel syndrome.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the issue 
on appeal.  The RO should contact the 
veteran and request the names, addresses, 
and dates of treatment and surgery of all 
health care providers who performed 
surgery on his right wrist for carpal 
tunnel syndrome in 1996.  Any medical 
care provider(s) so identified should be 
asked to provide copies of the veteran's 
treatment and hospital records, if such 
treatment records are not currently 
associated with the claims folder.  The 
veteran should be asked to sign any 
necessary consent forms for the release 
of the records.   

2.  Thereafter, the RO should review all 
the new evidence and readjudicate the 
claim for an increased evaluation for 
right carpal tunnel syndrome.  

If any benefit sought remains denied, the veteran and his 
representative should be issued a supplemental statement of 
the case, which includes the appropriate law and regulations 
and adequate reasons and bases for the RO's decision.  The 
veteran and his representative, thereafter, should be 
afforded an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
appropriate.  No action is required of the veteran until he 
is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1996) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	
ROBERT E. SULLIVAN
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


 

